Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 1 of 64 Page ID #1744
                                                                       Exhibit E
                            DR. ALFONSO DAVID 9/23/2020
                                                                          Page 1


       1                IN THE UNITED STATES DISTRICT COURT
       2               FOR THE SOUTHERN DISTRICT OF ILLINOIS
       3
       4
       5
            RICHARD WHITE,                 )
       6              Plaintiff,           )
                                           )
       7    Vs.                            )Case No. 18-cv-00165
                                           )
       8    WEXFORD HEALTH SOURCES,        )
            INC., et al.,                  )
       9              Defendants.          )
      10
      11
      12
      13                   DEPOSITION OF DR. ALFONSO DAVID
      14                   Taken on behalf of the Plaintiff
      15
      16
      17                             September 23, 2020
      18
      19
      20
      21
      22
      23
      24
      25



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 2 of 64 Page ID #1745

                            DR. ALFONSO DAVID 9/23/2020
                                                                          Page 2


       1                I N D E X     O F   E X A M I N A T I O N
       2
       3
       4                                                                 Page
       5    Questions by MR. FLAXMAN......................               5
       6    Questions by MR. WALLIS.......................              54
       7
       8
       9
      10                    I N D E X    O F    E X H I B I T S
      11    EXHIBIT NO. 1 - Affidavit.....................              32
            EXHIBIT NO. 2 - X-Ray - 7/6/15................              40
      12    EXHIBIT NO. 3 - X-ray - 8/28/15...............              42
            EXHIBIT NO. 4 - X-Ray - 8/21/17...............              43
      13    EXHIBIT NO. 5 - X-Ray - 11/17/17..............              45
            EXHIBIT NO. 6 - Referral to Collegial Review..              12
      14    EXHIBIT NO. 7 - Collegial Review Result.......              17
            EXHIBIT NO. 8 - Referral to PT................              47
      15    EXHIBIT NO. 9 - PT Evaluation.................              48
            EXHIBIT NO. 10- MRI - 12/19/17................              20
      16    (Exhibits attached electronically.)
                                  * * * * *
      17
      18
      19
      20
      21
      22
      23
      24
      25



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 3 of 64 Page ID #1746

                            DR. ALFONSO DAVID 9/23/2020
                                                                          Page 3


       1            IN THE UNITED STATES DISTRICT COURT
       2            FOR THE SOUTHERN DISTRICT OF ILLINOIS
       3
       4    RICHARD WHITE,               )
       5               Plaintiff,        )
       6                                 )
       7    Vs.                          )Case No. 18-cv-00165
                                         )
       8    WEXFORD HEALTH SOURCES,      )
            INC., et al.,                )
       9              Defendants.        )
      10
      11
      12               DEPOSITION OF WITNESS, DR. ALFONSO DAVID,
      13    produced and sworn, and examined on the 23rd day of
      14    September, 2020, between the hours of 10:00 in the
      15    forenoon and 11:47 in the forenoon of that day at Alaris
      16    Litigation Services, 3095 Lexington Avenue, Suite 300,
      17    Cape Girardeau, Missouri, before JILL STEWART, a
      18    Certified Court Reporter within and for the State of
      19    Missouri, in a certain cause now pending in the matter
      20    of Richard White vs. Wexford Health Sources, Inc., et
      21    al.
      22
      23
      24
      25



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 4 of 64 Page ID #1747

                            DR. ALFONSO DAVID 9/23/2020
                                                                          Page 4


       1                                APPEARANCES
       2    For the Plaintiff:
       3    KENNETH N. FLAXMAN (appearing by Zoom)
       4    Kenneth N. Flaxman, PC
       5    200 South Michigan Avenue
       6    Suite 201
       7    Chicago, Illinois       60604
       8    312.427.3200
       9    Knf@kenlaw.com
      10
      11    For the Defendants, Alfonso David & Blake Woods:
      12    RYAN C. WALLIS
      13    Cassiday Schade, LLP
      14    100 North Broadway
      15    Suite 1580
      16    St. Louis, Missouri 63102
            314.241.1377
      17    Rwallis@cassiday.com
      18
      19
      20    The Court Reporter:
      21            ALARIS LITIGATION SERVICES
                    Jill Stewart
      22            Missouri CCR No. 565
                    711 North 11th Street
      23            St. Louis, Missouri 63101
      24
      25



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 5 of 64 Page ID #1748

                            DR. ALFONSO DAVID 9/23/2020
                                                                          Page 5


       1                     IT IS HEREBY STIPULATED AND AGREED, by
       2   and between the Plaintiff, Richard White, and counsel
       3   for the Defendants, Wexford Health Sources, Inc., et al.,
       4   that the deposition of DR. ALFONSO DAVID, may be taken
       5   in shorthand by Jill Stewart, a Certified Shorthand
       6   Reporter, and afterwards transcribed into typewriting;
       7   and the signature of the witness is waived.
       8                             *   *   *   *   *
       9               DR. ALFONSO DAVID, of lawful age, being
      10   produced, sworn and examined on behalf of the Plaintiff,
      11   Richard White, deposes and says:
      12

      13                              EXAMINATION
      14   QUESTIONS BY MR. FLAXMAN:
      15   Q.        Good morning, sir.
      16   A.        Morning.
      17   Q.        Could you state your name and spell your last
      18   name for us, please?
      19   A.        Alfonso David.      D-A-V-I-D.
      20   Q.        And what is your business or occupation, sir?
      21   A.        Physician.
      22   Q.        And, for how long have you been a physician?
      23   A.        I graduated my medical degree in 1974.
      24   Q.        Could you just briefly give is your professional
      25   history?



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 6 of 64 Page ID #1749

                             DR. ALFONSO DAVID 9/23/2020
                                                                           Page 6


       1    A.       Sure.     Um, as I said, I graduated 1974 the
       2    University of Santo Tomas in 1974.        And, then, I did a
       3    three-year residency in internal medicine at the same
       4    university hospital.       And, I went into private practice
       5    after that.      At the same time I -- I taught in medical
       6    school there, and, I left in 1983.            When I left I was
       7    -- I had the title of assistant professor at the
       8    University and I left for the United States.            And, I --
       9    I did a one-year residency research fellow at the
      10    University of Chicago in Chicago, Illinois for one year,
      11    1983 to 1984.      After that, I -- I did a two-year
      12    clinical fellowship at Loyola University, Maywood,
      13    Illinois.     That is also affiliated with Hines VA
      14    Hospital at -- in Hines, Illinois.            And, then, I
      15    finished my training -- post-graduate training in 1986,
      16    and, I got, I transferred to southern Illinois after
      17    that in November of 1986.      I was hired as a staff
      18    physician at Union County Hospital in Anna, Illinois.
      19    And, I started my solo private practice there, and --
      20    and, in 1994 I was hired as the medical director of
      21    Shawnee Correctional Center at Vienna, Illinois, and I
      22    worked there full time at the same time maintaining my
      23    private practice in Anna, Illinois.           And, I hired a
      24    mid-level practitioner to help me with my private
      25    practice.     And I worked at Shawnee until -- well, I



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376             Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 7 of 64 Page ID #1750

                             DR. ALFONSO DAVID 9/23/2020
                                                                          Page 7


       1    take that back.       I -- I continued my private practice
       2    at the same time working at Shawnee as medical director
       3    until 2002 when I sold my private practice and just
       4    continue working as the medical director at Shawnee
       5    Correctional Center full time -- continued full time.
       6    In 2005, I -- after a medical occurrence, a personal
       7    medical, I retired for a little over a year, and I came
       8    back as the medical director again after that.            And,
       9    since then I've been the medical director at Shawnee.
      10    Q.       So, are you currently the medical director the
      11    Shawnee?
      12    A.       Yes.
      13    Q.       Okay.     You talked about the university back in
      14    the 70's, I guess.       What -- could you give me the name
      15    of that university again?
      16    A.       That was in 1983, to -- to '84, one year,
      17    University of Chicago, in Chicago, Illinois.            And,
      18    after that I did a two-year clinical residency
      19    fellowship in Loyola University in Maywood, Illinois, a
      20    suburb of Chicago.       And, adjacent to that is the Hines
      21    VA Hospital.     They have a combined program, Hines VA
      22    Hospital.    It's a VA hospital.
      23    Q.       Okay.    In the 1970's, after you --
      24    A.       Oh, I'm sorry.
      25    Q.       -- finished medical?



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 8 of 64 Page ID #1751

                             DR. ALFONSO DAVID 9/23/2020
                                                                          Page 8


       1    A.       I'm sorry.    I'm a native of the Philippines.
       2    That's where I obtained my medical degree at the
       3    University of Santo Tomas in Manila, Philippines.
       4    Q.       That was my question, thank you.
       5             Have you looked at any documents to prepare for
       6    this deposition?
       7    A.       Yes.
       8    Q.       Could you tell us what you looked at?
       9    A.       I was provided a copy of the medical records on
      10    -- on this -- on Mr. White, I'm sorry.          I had to recall
      11    his name. Provided by my attorney.
      12    Q.       Did you also look at the affidavit you submitted
      13    in this case?
      14    A.       Yes.
      15    Q.       As you sit here today, do you have any personal
      16    recollection of Mr. White?
      17    A.       Only from the medical records.
      18    Q.       Okay.     Do you know -- do you recall what he
      19    looks like -- if you saw him on the street, would you
      20    recognize him as Mr. White?
      21    A.       I haven't -- the medical records that was
      22    provided to me didn't have a picture of the -- of Mr.
      23    White, so, I don't recall how he looks now.
      24    Q.       Now, in those medical records, do you recall
      25    seeing a reference to a referral to collegiate review?



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 9 of 64 Page ID #1752

                            DR. ALFONSO DAVID 9/23/2020
                                                                          Page 9


       1    A.       Yes.
       2    Q.       Is -- could you explain to us what collegiate
       3    review is in working for Wexford?
       4    A.       Collegial review is a process where you present
       5    any -- any requests in the management of an offender to
       6    the collegial review, which is established by Wexford
       7    Health Sources.      And, it comprises of a collegial
       8    reviewer and a -- with -- who is a physician, and, a
       9    collegial reviewer, a nurse collegial reviewer, and,
      10    I -- if you have any requests for any consultation,
      11    outside consultation to a specialist, procedures like.
      12    Endorsed copies, x-rays, special x-rays like a CT scan,
      13    MRI's.   We submit a request and indicating the reason
      14    for that request.
      15    Q.       Have you submitted a request for collegiate
      16    review in the course of your employment for Wexford?
      17    A.       Yes.
      18             MR. WALLIS: Just for the record, you're asking
      19    any collegiate review and I think Mr. David is talking
      20    about a collegial.
      21    Q.       I'm sorry, I'm talking about the same thing.
      22             Have you submitted a request for collegial
      23    review during the course of your work for Wexford?
      24    A.       Yes.
      25    Q.       About how many times have you done that?



                             ALARIS LITIGATION SERVICES
    www.alaris.us               Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 10 of 64 Page ID #1753

                               DR. ALFONSO DAVID 9/23/2020
                                                                         Page 10


       1     A.        I couldn't recall.
       2     Q.        Is it -- have you ever submitted requests to
       3     collegial review for MRI's?
       4     A.        Yes.
       5     Q.        How many times have you done that?
       6     A.        Again, you know, the exact number I couldn't
       7     recall.
       8     Q.        Is it more than one?
       9     A.        Yes.
      10     Q.        More than 10?
      11     A.        Yes.
      12     Q.        More than a hundred?
      13     A.        That I am not sure.
      14     Q.        Okay.     Do you recall whether any of those
      15     requests for MRI's were granted the first time the
      16     request was submitted to collegial review?
      17     A.        I cannot answer that because I don't have any
      18     recollection.
      19     Q.        What documents do you submit to collegial review
      20     before the review occurs?
      21     A.        Documents I submit --
      22     Q.        Yeah, well, let me rephrase the question.          When
      23     you read the medical records, did you, you saw, did you
      24     not, your request -- your referral to collegial review
      25     for Mr. White?



                               ALARIS LITIGATION SERVICES
     www.alaris.us                Phone: 1.800.280.3376          Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 11 of 64 Page ID #1754

                             DR. ALFONSO DAVID 9/23/2020
                                                                          Page 11


       1     A.      There's a form, it's called Medical Specialty
       2     Request Form.     That's the form that the provider uses
       3     if they want to request for any procedure outside
       4     consultation to the collegial reviewer.
       5     Q.      Well, I'm trying to share the screen.          Is that
       6     working?
       7             MR. WALLIS: What's the bates number on that,
       8     Ken?
       9             MR. FLAXMAN:     It's not legible.       Good question.
      10     It's page 182 of 260 which you filed of document 942.
      11     Doesn't help you, huh?
      12             MR. WALLIS: No.
      13             MR. FLAXMAN:     Let me unshare the screen and stop
      14     sharing, actually find it for you.           Sorry that I
      15     obliterated that.      Um, MR182.     Do you see it?
      16     A.      Yes, I have the document in front of me.
      17             (By Mr. Flaxman)
      18     Q.      Okay, all right.       And, does your signature
      19     appear on that form?
      20     A.      I'm sorry, what was that?
      21     Q.      Does your signature appear on that form?
      22     A.      Yes.
      23     Q.      Which is -- okay.      And, just so we have it clear
      24     for the record, has that form previously been marked at
      25     the bottom left as deposition Exhibit No. 6, September



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376             Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 12 of 64 Page ID #1755

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 12


       1     24, 2020?
       2     A.      Where, I'm sorry --
       3             MR. WALLIS: He was pointing to -- he was asking,
       4     if that text appears here.       The answer is no, this is
       5     from the document I brought personally.
       6             MR. FLAXMAN:     Is the screen sharing working?
       7             MR. WALLIS: It is, but it's about 30 feet away
       8     from Dr. David.
       9             (By Mr. Flaxman)
      10     Q.      Okay, so on the bottom right-hand corner,
      11     there's a number.    Could you read that number for us?
      12             MR. WALLIS: Right there.
      13     A.      Yeah, oh the number, 0182.
      14     Q.      Okay.     And, I have marked that as Exhibit 6,
      15     but you can't see the number.
      16             (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      17     MARKED AS EXHIBIT NO. 6 TO THE TESTIMONY OF THE WITNESS
      18     AND IS ATTACHED HERETO.)
      19     Q.      Is your signature appear in that form?
      20     A.      Yes.
      21     Q.      And, is there -- did you write -- did you write
      22     your signature on that form?
      23     A.      Yes.
      24     Q.      Did you date when you wrote your signature on
      25     that form?



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 13 of 64 Page ID #1756

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 13


       1     A.      Yes.
       2     Q.      Did you submit any other information to
       3     collegial review in connection with Richard White back
       4     in September of 2015?
       5     A.      Yes, that's the document that I previously
       6     mentioned.    I think it's called Medical Specialty
       7     Request Form that we submit -- uh, well, the form in
       8     front of me is the referral denial.          That is the form
       9     that we fill out when the request is denied -- denied,
      10     I'm sorry.
      11     Q.      So, could you tell me the name of the other form
      12     that you just referred to?
      13     A.      The Medical Specialty Services Referral Form.
      14     Q.      Did you see that in the medical records that you
      15     reviewed before this deposition?
      16     A.      I'm not sure if I saw it now, but, that's what,
      17     the form that we use.      Yeah, my attorney just handed me
      18     that form that I filled out for Mr. White.          It was --
      19     Q.      Yeah, could you read to us the number on the
      20     bottom right-hand corner?
      21     A.      0183.
      22             Give me a moment so I can get on the same page
      23     as you are.
      24             Okay.    Is this the form that you submitted to
      25     collegial review that's previously been marked as 0183?



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 14 of 64 Page ID #1757

                             DR. ALFONSO DAVID 9/23/2020
                                                                          Page 14


       1     A.      Yes.
       2     Q.      Could you read to us what you wrote on that form
       3     next to rationale for referral?
       4     A.      "33-year-old year old BM, stands for black male,
       5     endured left knee playing basketball on 6-26-15.            He
       6     was treated conservatively with no NWB, which stands for
       7     no weight bearing, crutches, and NSAID", which are
       8     standard antiinflammatory drugs, "with no improvement.
       9     He continues to have knee pain.       Ambulates with a limp
      10     and able to extend left leg up to 160 degrees, and, flex
      11     it only to 60 degrees.      X-rays taken on 7-6-15 and
      12     8-27-15 show minimal degenerative changes, open
      13     parentheses OA", which stands for osteoarthritis "closed
      14     parentheses, and a small effusion.           Impression, left
      15     knee ligament tear, question mark sprain."          Um --
      16     that's it.
      17     Q.      Okay.     Could you tell us why you concluded that
      18     Mr. White should receive an MRI of his left knee back in
      19     September of 2015?
      20     A.      Usually when somebody endures the knee, maybe
      21     more commonly playing sports, that's, and, with his
      22     presentation of pain on that knee, and, persistent
      23     despite initial conservative management, the possibility
      24     of a ligament sprain or tear is there, and, to
      25     definitely show that, we would like to have an MRI.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376             Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 15 of 64 Page ID #1758

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 15


       1     Q.      And, the -- towards the middle of this form is a
       2     section that's entitled report of referral; do you see
       3     that?
       4     A.      In the same document?
       5     Q.      In the same document is a section called --
       6     A.      Oh, yes, yes.
       7     Q.      Okay.    Is there any writing on the copy of the
       8     form that you have?
       9     A.      No.
      10     Q.      Have you ever seen a Medical Special Services
      11     Referral and Report that, relating to Richard White from
      12     September of 2015 which has writing in that section,
      13     report of referral?
      14     A.      No.     This form, once it's approved after it's
      15     presented to the collegial review, the request that the
      16     procedure, in this case, MRI will be scheduled, and,
      17     once it's scheduled, and, done, the findings are written
      18     in that space by the provider of that, in this case, the
      19     radiologist.     And, since this was not approved, so,
      20     it's a blank form.      I mean, that space was left blank
      21     because the procedure was not done.
      22     Q.      Could you explain to us how the collegial review
      23     process went forward after you signed this form back in
      24     September of 2015?     Is there a meeting --
      25     A.      I don't --



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 16 of 64 Page ID #1759

                            DR. ALFONSO DAVID 9/23/2020
                                                                         Page 16


       1     Q.      Yeah, go ahead.
       2     A.      I don't specifically recall that day, but,
       3     generally, the collegial review is done weekly at our
       4     site.   We submit this request for the prior week, and,
       5     then, we set a day at Shawnee.       It's usually done on
       6     Wednesday morning, and, that's when all the requests for
       7     the medical special services referral for that preceding
       8     week are discussed with the collegial reviewer.
       9     Q.      How many collegial reviewers are there?
      10     A.      It depends.     It varies.
      11     Q.      Well, is there -- does it ever -- have you ever
      12     discussed a referral to collegial review with more than
      13     one collegial reviewer?
      14     A.      Over the years, you know, the collegial reviewer
      15     changes.
      16     Q.      Well, but, when there's a collegial review, have
      17     there ever been two collegial reviewers at the same
      18     time?
      19     A.      It's usually one.      It's time -- I'm sorry.
      20     Q.      It's one at a time?
      21     A.      One collegial reviewer.       A physician, a referral
      22     physician, not the nurse collegial reviewer.
      23     Q.      When you present a referral for collegial review
      24     to collegial review, do you explain why you want the
      25     collegial review?



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 17 of 64 Page ID #1760

                            DR. ALFONSO DAVID 9/23/2020
                                                                         Page 17


       1     A.      Um, I explained if at the start of the session
       2     if it's -- if it's not approved and, if the collegial
       3     reviewer has further questions, in addition to what was
       4     written in the referral, we discussed that.
       5     Q.      Do you recall providing a collegial reviewer, in
       6     Mr. White's case, back in September of 2015, with any
       7     information other than which appears on the form number
       8     that's Bates No. 183?
       9             (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      10     MARKED AS EXHIBIT NO. 7 TO THE TESTIMONY OF THE WITNESS
      11     AND IS ATTACHED HERETO.)
      12     A.      I don't.
      13     Q.      Do you recall who the collegial reviewer was?
      14     A.      Um, I don't recall, but, I can refer to the form
      15     Medical Special Service Referral Denial Or Revision.
      16     The first document you presented here.         I wrote there
      17     in that referral denial form under initial proposed
      18     course of action, MRI left knee, and, then, under that,
      19     Dr. Rich of collegial review did not approve that.           So
      20     it was Dr. Rich.
      21     Q.      Have you ever been at a collegial review with
      22     Dr. Rich before?
      23     A.      I'm sure I had.
      24     Q.      Had you ever been at a collegial review with Dr.
      25     Rich before where you were trying to get authorization



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 18 of 64 Page ID #1761

                            DR. ALFONSO DAVID 9/23/2020
                                                                         Page 18


       1     for an MRI?
       2     A.      I don't recall specifically.         It's possible.
       3     Q.      When you submitted that referral and report, or
       4     the referral for collegial review, did you suspect that
       5     there was a tear in Mr. White's knee?
       6     A.      It's possible.
       7     Q.      And, could you tell us why you suspected there
       8     was a tear?
       9             MR. WALLIS: I'm gonna object to that.
      10     Mischaracterizes the previous answer.
      11             You can respond.
      12     A.      The presentation, the patient had, I -- I'm
      13     recalling from what I read in his medical records.
      14     It -- it points to an injury to the left knee, and, with
      15     conservative initial management.       It doesn't seem to
      16     improve, so the possibility of a ligament tear was
      17     entertained, and, that's -- that's what I wrote there.
      18     Q.      Was this back in September of the 2015, your
      19     referral to collegial review for an MRI, the first time
      20     you had requested an MRI for a presenter?
      21     A.      No.
      22     Q.      Do you recall any time when your request for MRI
      23     had been approved for a presenter, the first time you
      24     made that request?
      25     A.      I cannot answer the question.        I don't recall.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 19 of 64 Page ID #1762

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 19


       1     It's also possible.
       2     Q.      Is there any way for you to find out if you --
       3     if you were trying to find out how many, if any
       4     referrals were MRI's that you made while working at
       5     Shawnee had been approved the first time they were
       6     submitted to collegial review, how would you go about
       7     doing that?
       8     A.      I -- I cannot answer that question.
       9     Q.      Why not?
      10     A.      There's just simply no way on my part to -- to
      11     verify that.
      12     Q.      Well -- well, do you --
      13     A.      I don't -- I'm sorry.
      14     Q.      After -- when an MRI is performed for a
      15     presenting at Shawnee, does the report come back to you?
      16     A.      Yes.
      17     Q.      And, do you remember reviewing the report that
      18     came back in the MRI from Mr. White back in 2017?
      19     A.      Yes.     Let me revise that.
      20     Q.      Go ahead.
      21     A.      I recall based on the medical records that I
      22     reviewed.
      23     Q.      Okay.     And, do you have those in front of you
      24     now?
      25     A.      I don't have the report.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 20 of 64 Page ID #1763

                               DR. ALFONSO DAVID 9/23/2020
                                                                        Page 20


       1     Q.        Um, do you have, um, bates -- what happened to
       2     your counsel?
       3               Bates No. 183 or 188 -- I can't -- in front of
       4     you?    188 and 189.
       5               MR. WALLIS: Let's go off the record for a
       6     second.
       7               MR. FLAXMAN:     Sure.
       8               (Break.)
       9               (By Mr. Flaxman)
      10     Q.        Let me ask you to look at what's previously been
      11     marked with bates numbers of 188 and 189.          Which, I
      12     have marked as deposition Exhibit No. 10.
      13               (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      14     MARKED AS EXHIBIT NO. 10 TO THE TESTIMONY OF THE WITNESS
      15     AND IS ATTACHED HERETO.)
      16     Q.        But, you can't see that because of our
      17     physical -- our technological inability.          Have you ever
      18     seen that radiology -- could you tell us what that is?
      19     A.        This is a radiology report done at Union County
      20     Hospital for Mr. White, and, it's an MRI lower joint
      21     slash left knee without contrast report.
      22     Q.        And, is there a date on this report?
      23     A.        This was dated date of service, D.O.S. 12-19,
      24     2017.
      25     Q.        Okay.     And, in the bottom right there seems to



                               ALARIS LITIGATION SERVICES
     www.alaris.us                Phone: 1.800.280.3376          Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 21 of 64 Page ID #1764

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 21


       1     be stamped MD review date stamp signature.         Did you see
       2     that?
       3     A.      Yes.
       4     Q.      Is that your signature?
       5     A.      Yes.
       6     Q.      And did you review this report on or about
       7     December 27th, of 2017?
       8     A.      Yes.
       9     Q.      When you reviewed it, did you make those
      10     underlines that we see in the finding section?
      11     A.      I'm not sure whether I did that or somebody else
      12     did.
      13     Q.      Okay.
      14     A.      Now.
      15     Q.      Okay.    The first part that underline, as I read
      16     it, says "large bucket handle tear medial meniscus", do
      17     you see that?
      18     A.      Yes.
      19     Q.      Could you explain to us what that means?
      20     A.      There's a tear in the medial meniscus.
      21     Q.      And, is that -- what is the medial meniscus?
      22     A.      Medial meniscus is a -- it's a substance between
      23     the articulating surfaces of the joint.        In this case,
      24     in the knee.     It's the surfaces of the -- between the
      25     femoral bone and the tibial bone.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 22 of 64 Page ID #1765

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 22


       1     Q.      Is a large bucket handle tear something that can
       2     be repaired surgically?
       3     A.      Yes.
       4     Q.      Is a large bucket handle tear medial meniscus
       5     something that can be cured with physical therapy?
       6     A.      I don't have any experience on that.          But,
       7     from, the cases that involves injuries of the knee that
       8     I manage throughout my medical career, especially in the
       9     correctional facility where this is quite common, they
      10     sometimes -- the first, I take it back.        The first thing
      11     to try is conservative management, and, usually, they --
      12     there's some cases where they respond.         Sometimes they,
      13     with -- with physical therapy.        And, others may not.
      14     And, this may take years.
      15     Q.      What may take years?
      16     A.      The conservative management, the response.
      17     Q.      Also, on page 188, the next underlined sentence
      18     as I read it, says "high-grade partial slash near full
      19     dash thickness tearing of the ACL."          Do you see that?
      20     A.      Yes.
      21     Q.      Could you tell us what the ACL is?
      22     A.      ACL is -- stands for anterior cruciate --
      23     cruciate ligament.
      24     Q.      And, is, what's the tearing of the ACLU --
      25     excuse me, the ACL?



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 23 of 64 Page ID #1766

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 23


       1     A.       The ACL is one of the ligaments that stabilizes
       2     the knee joint.     It is attached to the -- to the end of
       3     the femur, and, attached to the -- the proximal end of
       4     the tibia.      And, what the purpose of that is to -- to
       5     prevent the tibia from anterior subluxation.
       6     Q.       Is the tearing of the ACLU -- ACL something that
       7     can be repaired with surgery?
       8     A.       Yes.
       9     Q.       Can a torn ACL be cured in physical therapy?
      10     A.       Again, just like the meniscus, sometimes they
      11     improve with conservative management, like physical
      12     therapy.
      13     Q.       Now, you said you've seen that, I think you said
      14     something about it being common in the prison to see
      15     knee injuries of torn medial meniscus; did I hear that
      16     right?
      17     A.       That is common.
      18     Q.       Yes.
      19     A.       We do see cases.     I'm not quite sure exactly
      20     whether it's entirely the medial meniscus.          It could be
      21     other ligaments.
      22     Q.       Is the policy of Wexford that you follow --
      23     well, you worked -- in your work at Shawnee, have you
      24     followed Wexford policies and procedures?
      25     A.       That's the -- the procedure that we follow.            If



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 24 of 64 Page ID #1767

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 24


       1     you're referring to collegial review.
       2     Q.      Is there also a procedure or policy of
       3     conservative treatment of knee injuries?
       4     A.      I don't know if it's a policy.         Usually when a
       5     procedure or any request is not approved, or not --
       6     yeah, not approved, I'm sorry -- they always give what
       7     we call an alternative treatment plan or ATP.          In this
       8     particular case, the alternative plan was to do a
       9     referral to physical therapy and to the ATP.
      10     Q.      As you sit here today do you think any referral
      11     you made to collegial review for an MRI following a knee
      12     injury where the request for MRI was approved in the two
      13     or three months, in the period -- in the three-month
      14     period following the injury?
      15             MR. WALLIS: Objection, asked and answered.
      16     A.      I didn't quite understand the question.
      17             Could you repeat that, please?
      18             MR. FLAXMAN:     Ms. Court Reporter, could read
      19     that question back please?
      20             COURT REPORTER: "Q.      As you sit here today, do
      21     you think any referral you made to collegial review for
      22     an MRI following a knee injury where the request was
      23     approved in the two or three months in the period -- in
      24     the three-month period following the injury?"
      25             (By Mr. Flaxman)



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 25 of 64 Page ID #1768

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 25


       1     Q.      That's a perfectly great question, which I will
       2     rephrase.
       3             As you sit here today, can you think of any
       4     instance where you made a request to collegial review in
       5     the three months following a knee injury requesting an
       6     MRI where collegial review approved the MRI?
       7             MR. WALLIS: Objection, asked and answered.
       8     A.      I don't recall.       It varies.
       9     Q.      Well, I understand it varies.
      10             Can you think of any instance where such a
      11     request is approved by collegial reviewed?
      12             MR. WALLIS: Asked and answered.
      13     A.      I said I didn't recall.
      14     Q.      Excuse me -- oh -- oh, you can't, okay.
      15             When you reviewed Mr. White's medical records
      16     for this deposition, did you see when the date on which
      17     the original injury occurred?
      18     A.      Yes.
      19     Q.      And, would you recall the month and year of that
      20     original injury?
      21     A.      I see the entry, I believe it was five or six,
      22     2015, I think.
      23     Q.      Did you see anything in those medical records
      24     between June of 2015, and, October, and December of 2017
      25     that indicated a subsequent injury to the left knee of



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 26 of 64 Page ID #1769

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 26


       1     Mr. White?
       2     A.      Could you repeat the date again, please?
       3     Q.      Well, the MRI was December 19, 2017, can we
       4     agree on that?
       5     A.      Yes, December 19, 2017.
       6     Q.      And the original knee injury was June 26th, of
       7     2015?
       8     A.      Yes.
       9     Q.      Did you see anything in the medical records of
      10     an injury to the knee after June of 2015 and before
      11     December 29th, of 2017?
      12     A.      Yeah, when I was reviewing the medical records,
      13     and, my recollection is entirely what is written in the
      14     medical records, I noticed that Mr. White was seen, in,
      15     I believe August of 2017 where he -- he fell on stairs
      16     in the housing unit and was seen by the nurse and
      17     subsequently referred to the provider.         That was the
      18     only -- the only time that I saw another injury accident
      19     since 2015.
      20     Q.      In the incident in August of 2017, did you see
      21     anything in the records you reviewed that's -- that was
      22     consistent with that fall resulting in a tear of the
      23     medial meniscus?
      24     A.      I cannot think of one.
      25     Q.      Did you see anything in those records at the



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 27 of 64 Page ID #1770

                               DR. ALFONSO DAVID 9/23/2020
                                                                        Page 27


       1     accident -- incident of August, 2017, could have
       2     resulted in a high grade partial full thickness tear of
       3     the ACL?
       4     A.        In August, 2017?
       5     Q.        Yes.
       6     A.        It -- whatever the findings would be in
       7     evaluation of the patient and the physical exams at the
       8     time.
       9     Q.        Did you see Mr. White after the incident of
      10     August, 2017?
      11     A.        I have to refer to the records.        I don't
      12     recall.    I believe I did, but I have to refer to the
      13     record.
      14     Q.        Well, let's do it chronologically.
      15               When is the first time that you examined Mr.
      16     White after June 26, 2015 incident?
      17     A.        Well, after reviewing the records, I believe it
      18     was in August of 2015, the first time I saw him.
      19     Q.        And, do you recall -- as you sit here -- other
      20     than what's in the medical records, do you have any
      21     recollection of that examination on August -- in August
      22     of 2015?
      23     A.        Unfortunately not.
      24     Q.        Okay.     Do you recall that Mr. White was unable
      25     to fully extend his knee back in August of 2015?



                               ALARIS LITIGATION SERVICES
     www.alaris.us                Phone: 1.800.280.3376          Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 28 of 64 Page ID #1771

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 28


       1     A.      Without reading my entry at that time, I can't.
       2     Q.      Did you order X-Rays after the visit of the
       3     August 13, of 2015?
       4     A.      He already had an X-ray ordered by the nurse
       5     practitioner.
       6     Q.      As you sit here today, do you recall having
       7     discussed Mr. White's case with the nurse practitioner
       8     before August 13th, of 2015?
       9     A.      I don't.
      10     Q.      Um, can an X-ray show a tear of the medial
      11     meniscus?
      12     A.      No.
      13     Q.      Could an X-ray show an injury to the ACL?
      14     A.      No.
      15     Q.      Was there any way that you could have determined
      16     other than an MRI that back in 2015 Mr. White had a
      17     bucket handle tear of his medial meniscus?
      18     A.      Other than indefinite signs directly indicating
      19     that there's a tear, there's none that you can
      20     definitely say that there was a tear on a regular X-ray.
      21     Q.      Yeah.     Do you recall reading your medical
      22     record entry for September 8th, of 2015 where you wrote
      23     that you want to rule out a ligament tear?
      24     A.      I have to refer to the entry.
      25     Q.      Yeah, let me see if your counsel can find that.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 29 of 64 Page ID #1772

                             DR. ALFONSO DAVID 9/23/2020
                                                                          Page 29


       1             MR. WALLIS: Ken, I have not been just putting
       2     records in front of him.
       3             MR. FLAXMAN:     Okay.
       4             MR. WALLIS: Cause I thought I would give you the
       5     chance to control that.       But, do you want me to be
       6     putting medical in front of him?
       7             MR. FLAXMAN:     Yeah, that's perfectly fine for
       8     this deposition.      Thank you for your courtesy to my --
       9             MR. WALLIS: All right, I'm giving him Bates No.
      10     0054 and 0056.
      11             MR. FLAXMAN:     Thank you.
      12             MR. WALLIS: Sure.
      13             (By Mr. Flaxman)
      14     Q.      Could you look at those and tell us what they
      15     are, please.
      16     A.      Sure.    This was dated September 8th, 2015 at
      17     1:30 p.m.    It's stamped M.D. Sickle.         And, it says
      18     "Follow-Up X-ray, left knee.        And, I wrote S which
      19     stands for subjective claims still with pain to his left
      20     knee on intra and both sides.        Claims certain movement
      21     causes his knee to pop or give out.           He has been using
      22     his crutches and no weight bearing.           O, stands for
      23     objective, ambulates with a limp.         Unable to extend leg
      24     to 180 degrees, only up to 160 degrees, and, not able to
      25     flex leg 90 degrees.      No muscle atrophy. Lachman test



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376             Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 30 of 64 Page ID #1773

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 30


       1     negative.    A, stands for assessment.        Left knee
       2     injury, rule out ligament tear.        And, opposite column,
       3     P stands for plan.     Advised to continue crutches and no
       4     weight wearing.    Five hundred milligram tablet Asprin
       5     BIM for two weeks.     Continue MRI for left knee."
       6     Q.      Was your goal on September 8th, 2015 to rule out
       7     a ligament tear?
       8     A.      Yes.
       9     Q.      And, the -- the large bucket handle tear of the
      10     medial meniscus, is that a ligament tear?
      11     A.      It's a meniscus.      It's like a cushion.       It's
      12     not the ligament, that's why, it's a cushion between the
      13     end of bones.
      14     Q.      And was there any way other than an MRI to rule
      15     out a ligament tear back in September 8th, of 2015?
      16     A.      Other than the findings, clinically, which means
      17     your examination, the history, examinations, and, the
      18     response to management, that may indicate a ligament
      19     tear.   Those are indirectly.       But the definite
      20     diagnosis will be shown through MRI.
      21     Q.      Did you rule out a ligament tear in your
      22     examination on September 8th, of 2015?
      23     A.      No, I say indicate during assessment rule out
      24     ligament tear.    I didn't say it was ruled out.
      25     Q.      And, did you ever rule out a ligament tear on



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 31 of 64 Page ID #1774

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 31


       1     Mr. White?
       2     A.       There's always that possibility.
       3     Q.       Well, did you ever rule it out?
       4     A.       At that point, on September 8 --
       5     Q.       At any point did you ever rule out a ligament
       6     tear on Mr. White?
       7     A.       When he had the MRI it definitely showed
       8     ligament tear.    It was never ruled out.
       9     Q.       And, I'm gonna correct that the reason why Mr.
      10     White did not receive an MRI in September, 2015 was
      11     because of collegial review did not approve the request?
      12     A.       Um, could you repeat the question again?         I'm
      13     sorry.
      14     Q.       Certainly.    Well, okay.     Could you tell us why
      15     Mr. White did not receive the MRI back in September of
      16     2015?
      17     A.       I can tell I presented it, it was not approved,
      18     so I cannot answer that.
      19     Q.       And, the doctor who -- who -- who -- and who was
      20     it who did not approve the MRI?
      21     A.       I think I wrote under the document, medical
      22     special service referred denial.       I wrote Dr. Rich of
      23     collegial review did not approve this.
      24     Q.       Was he employed by Wexford back in 2015?
      25     A.       Yes.



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 32 of 64 Page ID #1775

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 32


       1     Q.      And, do you recall what his position was?
       2     A.      He's the collegial reviewer.
       3     Q.      And, he's a physician; is that right?
       4     A.      Yes.
       5     Q.      Was he your supervisor?
       6     A.      No.
       7     Q.      Do you have your affidavit in front of you or,
       8     could I ask you, is, I've marked that as deposition
       9     Exhibit No. 1, and it's marked at the top with page I.D.
      10     528, Exhibit A.
      11             (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      12     MARKED AS EXHIBIT NO. 1 TO THE TESTIMONY OF THE WITNESS
      13     AND IS ATTACHED HERETO.)
      14     Q.      Is that your signature on the last page?
      15     A.      Yes.
      16     Q.      Do you recall when it was that you signed that?
      17     A.      I don't recall.
      18     Q.      Okay.     Did you see any indication at all in
      19     this document of the date by which you signed the
      20     affidavit, or, we could stipulate it's not there if that
      21     will save time.
      22             MR. WALLIS: If it's not with your signature we
      23     can stipulate it's not there.      It should be.
      24     A.      This?
      25             MR. WALLIS: Yeah.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 33 of 64 Page ID #1776

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 33


       1     Q.       Who prepared this affidavit?
       2     A.       My counsel at the time, or, still is.
       3     Q.       In the affidavit you referred to a second
       4     submission to collegial review for an MRI.          Let me --
       5     let me back up.     Did you ever make -- after the initial
       6     request for an MRI that was rejected, did you ever make
       7     another request for an MRI to collegial review?
       8     A.       I think the second one was in December, where I
       9     read the report for the MRI.       December, 2017, I'm
      10     sorry.
      11     Q.       And, did you -- did you submit another request
      12     to collegial review to get that MRI authorized?
      13     A.       Before the December?
      14     Q.       Yes.
      15     A.       Uh, I -- I believe that was dated September --
      16     this was -- September 8, 2015.        I don't have the --
      17     this was the first request.       I don't have --
      18              MR. WALLIS: Feel free to read your declaration
      19     before answering.
      20     A.       Okay, what number is that?
      21     Q.       Let me direct your attention to paragraph 20,
      22     which is on page 5.
      23     A.       Yes, I saw that.      And, that's referring to my
      24     entry in the progress notes when I saw him in September
      25     -- no, I'm sorry, I was a bit confused there.         I don't



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 34 of 64 Page ID #1777

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 34


       1     have any entry when I saw him November -- November 16,
       2     number 20, in my declaration.        On November 16th, 2017,
       3     and, I indicate in there that I -- I would submit a
       4     request for an MRI to collegial and the request was
       5     approved and he had the MRI on December 19th, 2017?
       6     Q.      Could you tell us what, if anything, was
       7     different than your second request to collegial review
       8     from your first request to collegial review?
       9     A.      Without -- I don't have any entry.
      10     Q.      If I can refer to that on November 16th, 2017?
      11     A.      My entry indicates under S, "exam rooms using
      12     crutches.    Claims he needs MRI because he thinks he has
      13     ligament injury.     History reviewed.       Injured right knee
      14     playing basketball June 26th, 2015.          Open parentheses,
      15     8-13-15 notes, closed parentheses.       He was treating
      16     conservatively with NSAID and crutches.        He was referred
      17     to physical therapy and finished two months half daily.
      18     Supervised in October to November, 2015.          Continues to
      19     have pain in his left knee.      Repeat X-ray unchanged.
      20     Try compartmental osteoarthritis with small joint
      21     effusion."    And, under my objective exam, "left knee no
      22     swelling.    Slight limitation with full extension limited
      23     to 180 degrees.     Assessment osteoarthritis left knee
      24     without ligament injury."       Yes, since, the left knee
      25     complaints recurred again in -- in 2017, and, this I



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 35 of 64 Page ID #1778

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 35


       1     recall after reviewing the medical records recently,
       2     from the initial injury in June, 20 -- 26, of 2015,
       3     where he was treated conservatively with the crutches
       4     NSAID and have that was supervised for two months, since
       5     then, he persisted complained of left knee pain until, I
       6     believe, the end of 2000 -- not the end, but until March
       7     of 2017, after reviewing his record.         He -- he then
       8     didn't complain anymore of left knee pain for over a
       9     year until in July, end of July when he -- of 2017.
      10     So, that's, like, over a year, maybe one, almost one and
      11     a half years of not complaining about his left knee.
      12     And, the first time that he complained in, I mean, after
      13     that, not complaining of over -- of one and a half
      14     years, when he complained in July of 2017 to the nurse,
      15     initially he complained of his left knee having some
      16     tingling sensation, but not pain.        And, then in August
      17     of 2017, that's when another injury, the second injury
      18     was reported to the nurse when he fell in the stairs.
      19     And, since then he hasn't been complaining again of his
      20     left knee.    So I'm not quite sure if this is still a
      21     recurrence of the initial injury, or there was another
      22     second injury that occurred when he fell on his stairs.
      23     And, with him still complaining of this after a couple
      24     of years now, and with my current, and his presentation
      25     and my notes that I wrote on -- when I saw him November



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 36 of 64 Page ID #1779

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 36


       1     16, 2017, I thought another -- I thought that he
       2     probably would need to have to request an MRI again.
       3     And that's the reason I requested an MRI.
       4     Q.       Could you give us the page numbers that you are
       5     looking at at the document in front of you, the bottom
       6     right-hand number?
       7     A.       104 and 105.
       8     Q.       Is that -- does your handwriting appear on 104?
       9     A.       Yes.
      10     Q.       Is there writing on 104 that is not in your
      11     handwriting?
      12     A.       The nurses -- oh, the top of the page of 104,
      13     that's a entry by the radiology technician.
      14     Q.       Where it says radiology note?
      15     A.       Yes.
      16     Q.       And, is the rest of it where M.D. Sickle, is the
      17     handwriting, is that your --
      18     A.       I'm sorry, the vital signs there where entries,
      19     and it says follow up X-ray, that's an entry by the
      20     nurse.    The rest are all in my handwriting.
      21     Q.       And, if we look at 105, is that your handwriting
      22     also?
      23     A.       Yes.    Other than when it says there at the
      24     bottom of each page 104 and 105 noted, dated and signed
      25     by the nurse.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 37 of 64 Page ID #1780

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 37


       1     Q.      But, other than that, is your handwriting where,
       2     in the column it's entitled "subjective/objective
       3     assessment"?
       4     A.      Yes.
       5     Q.      And, at one point in your answer you refer to
       6     the injury in June of 2016.        Did you mean June of 2015?
       7             MR. WALLIS: As far as when the injury occurred?
       8     Q.      Right.     I heard you refer to June of 2016.
       9     Did I mishear it?
      10     A.      Yeah, I think you -- I was, I think I said June
      11     of 2015 -- 2015, not '16.
      12     Q.      Did anything happen in June of 2016 in this,
      13     involving --
      14     A.      Other than.
      15     Q.      Involving -- yeah, go ahead.
      16     A.      I'm sorry.
      17     Q.      Let's start over.      Let me finish the question.
      18             Did anything happen in June of 2016 that
      19     involved Mr. White in connection with the injury we've
      20     been talking about?
      21     A.      I didn't hear you, the last statement.
      22     Q.      Okay.     Did anything happen to Mr. White, which
      23     you're aware, in June of 2016 which, with reference to
      24     the injury that we have been talking about today?
      25     A.      I believe in, that happened in August of 2017.



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 38 of 64 Page ID #1781

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 38


       1     The second injury.
       2     Q.      Okay.
       3     A.      When he fell.
       4             MR. WALLIS: I think he's trying to clear up your
       5     testimony.   He said that he thought you testified about
       6     June of 2016.     Do you recall anything happening in June
       7     of 2016.
       8     A.      No, other than he was seen intermittently for
       9     his HEP.
      10             MR. WALLIS: Dr. David used the word HEP, H-E-P,
      11     you got that?
      12             COURT REPORTER:     Yes.
      13     Q.      Can you tell us what HEP is?
      14     A.      ATP?
      15     Q.      No, HEP?
      16     A.      I'm sorry, HEP, I apologize.         I've been having
      17     problems hearing.
      18     Q.      I'm having trouble talking.
      19     A.      I recently lost my left ear, total hearing, and
      20     that's the reason why, I, you know, have problems now
      21     hearing.     I apologize for that.
      22             But, HEP stands for home exercise program.
      23     That's usually after an initial assessment by the
      24     physical therapy department.       They formulate a home
      25     exercise program for the patient to do depending on how



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 39 of 64 Page ID #1782

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 39


       1     often the repetitions and sets that they do daily for
       2     the physical therapy exercises that they can do at home,
       3     or, in this case, at Shawnee site.
       4     Q.      And, in your long answer before, I -- I recall
       5     hearing you say that Mr. White did not complain about
       6     knee pain for a year.      Did I hear that right?      Do you
       7     recall mentioning that?
       8     A.      Yeah, after I reviewed his medical records that
       9     was given to me by my counsel, I'm not -- I didn't
      10     notice that until I reviewed it, that, the last entry
      11     where he complained of his left knee was, I believe, in
      12     March of 2016.     And, then, the next entry in his
      13     progress notes where he complained of the left knee
      14     again was in July of 2017.       That's when he complained
      15     of no pain, but, a tingling sensation, I believe, of his
      16     left knee.
      17     Q.      Is your testimony that Mr. White did not
      18     complain about knee pain between March of 2016 and July
      19     of 2017 based on anything other than your review of the
      20     medical records?
      21     A.      Yes.
      22     Q.      And what is it -- what else is it based on?
      23     A.      I'm sorry?
      24     Q.      You said -- you said, yes, it's based on
      25     something in addition to your review of the medical



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 40 of 64 Page ID #1783

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 40


       1     records?
       2     A.       Oh, no, that's -- that's the only basis.          I
       3     misunderstood you then.
       4     Q.       Thank you.
       5     A.       You're welcome.
       6     Q.       When's the last time you saw Mr. White?
       7     A.       I don't recall.      I have to refer again to his
       8     medical records.
       9     Q.       Well, have you     -- did you see Mr. White since
      10     he left the penitentiary?
      11     A.       Did I see?
      12              MR. WALLIS: Have you seen him since he left the
      13     penitentiary?
      14     A.       No.
      15     Q.       Thank you.
      16              I want to briefly go over some exhibits, and
      17     we'll see if we can find them.         And, I -- if you could
      18     find the extra report that says page 298, which I had
      19     marked as Exhibit 2.
      20              (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      21     MARKED AS EXHIBIT NO. 2 TO THE TESTIMONY OF THE WITNESS
      22     AND IS ATTACHED HERETO.)
      23     Q.       Could you tell us what that -- what page 298 or
      24     Exhibit 2 is?
      25     A.       The date of this X-ray?       Or.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 41 of 64 Page ID #1784

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 41


       1     Q.       Yes.   Well, is it an X-ray report?
       2     A.       It's an X-ray report from One Radiology, the
       3     contractual radiologist for Shawnee, and, it was on Mr.
       4     White, done at Shawnee.       An X-ray of left knee, two
       5     views dated July 6th, 2015.       And --
       6     Q.       I don't want to interrupt you, I'm sorry.
       7     A.       I was gonna read to you the findings.
       8     Q.       Go ahead.    Go ahead.
       9     A.       "Findings.    Two views, demonstrate minimal early
      10     tricompartmental osteoarthritis with a small knee joint
      11     effusion, but no acute body fracture or dislocation is
      12     seen."
      13     Q.       Does your handwriting appear on this form?
      14     A.       No.
      15     Q.       Do you know who -- who -- whose handwriting that
      16     is an MD review?
      17     A.       I'm guessing -- I think that was a nurse
      18     practitioner at the time.       I'm not sure.
      19     Q.       Do you recall seeing this form on page 298 on or
      20     about July 8th, of 2015?
      21     A.       I mentioned it in my entry in the progress notes
      22     when I saw him September 9, 2015 about the X-ray report.
      23     Q.       Was -- was it the practice back in 2015 for the
      24     actual x-rays to be sent to you along with the report?
      25     A.       I'm sorry, could you repeat the question?



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 42 of 64 Page ID #1785

                               DR. ALFONSO DAVID 9/23/2020
                                                                        Page 42


       1     Q.        Okay.     This X-ray report refers to two views.
       2     Were those two views sent with the X-ray report to you
       3     back in 2015?
       4     A.        The films, you mean?      The films.
       5     Q.        Yes.
       6     A.        The X-ray -- no, it's -- it's the official
       7     report from the radiologist that is sent to the
       8     facility.
       9     Q.        Do you know what happened to the films, or the
      10     images?
      11     A.        After the X-ray is taken by the extra
      12     technician, this ER mailed to the -- to the radiologist.
      13     In this case to One Radiology company.
      14     Q.        And, do you know what happens after they're
      15     mailed to the One Radiology?
      16     A.        I'm not sure if they send them back, the films
      17     to the facility.       I'm assuming they -- they do because
      18     I see X-ray films there on file.
      19     Q.        Were the X-Rays -rays taken at Shawnee?
      20     A.        Yes.
      21     Q.        If your counsel could find page 299 which I've
      22     marked as Exhibit 3.
      23               (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      24     MARKED AS EXHIBIT NO. 3 TO THE TESTIMONY OF THE WITNESS
      25     AND IS ATTACHED HERETO.)



                               ALARIS LITIGATION SERVICES
     www.alaris.us                Phone: 1.800.280.3376          Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 43 of 64 Page ID #1786

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 43


       1     Q.      Could you tell us what this is?
       2     A.      This is another X-ray of the left knee report
       3     taken, but it was taken on August 27, 2015.
       4     Q.      And was this another X-ray that was taken at
       5     Shawnee and sent to One Radiology for evaluation?
       6     A.      Yes.
       7     Q.      Does your handwriting appear on page 299, which
       8     I have marked as Exhibit 3?
       9     A.      No.
      10     Q.      Do you recall reviewing this report?
      11     A.      Yes, I think I mentioned it when I first saw the
      12     patient in August, I believe, or September.          I read --
      13     just a few minutes ago that I reference in my entry the
      14     two x-rays taken at the time, July and August.
      15     Q.      Do you know why there were four views in the
      16     August 28th report and two views in the July 6th report?
      17     A.      No.
      18     Q.      Excuse me for a minute.       I dropped my notes.
      19             Do you know whose handwriting appears on page
      20     299, on the bottom right?
      21             MR. WALLIS:     Whose handwriting?
      22     A.      No, I believe I'm seeing the same signature, and
      23     I believe, as I said earlier, that that's Blake Woods'
      24     signature.
      25     Q.      All right, let me ask you to look at page 300,



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 44 of 64 Page ID #1787

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 44


       1     which I have marked as Exhibit 4.
       2             (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
       3     MARKED AS EXHIBIT NO. 4 TO THE TESTIMONY OF THE WITNESS
       4     AND IS ATTACHED HERETO.)
       5     Q.      Could you tell us what this is?
       6     A.      This is another X-ray of the left knee done by
       7     One Radiology at Shawnee, on August 21, 2017, and, this
       8     is the official interpretation of that X-ray.
       9     Q.      Does your handwriting appear on this form?
      10     A.      No.
      11     Q.      Does that appear to be Mr. Woods?
      12     A.      I don't think it's Blake Woods' signature.           It's
      13     different from the first two.
      14     Q.      Yeah, as we go back to page 298, July 7th
      15     radiology report, it says history pain, and the one
      16     we're looking at now says pain and limited range of
      17     motion, on page 300; do you see that?
      18     A.      Could you repeat that again, please?
      19     Q.      Okay.     The page 298, which is the X-ray, One
      20     Radiology dated July 7th, 2015 is a line that says
      21     history, colon and it says pain?
      22     A.      July 6th, 2015.
      23     Q.      Well, okay.      July 6th -- okay.      It's, it's at
      24     page 298, it says history, pain.        Do you see that?
      25     A.      Yes.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 45 of 64 Page ID #1788

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 45


       1     Q.       And the one we've just looked at now is page
       2     300, it says history, pain, and limited range of motion;
       3     is that correct?
       4     A.       Yes.
       5     Q.       Do you know why it was that One Radiology had a
       6     more detailed history in 2017 than it had in 2015?
       7     A.       I don't know.
       8     Q.       Did -- did Mr. White have a limited range of
       9     motion back in 2015?
      10     A.       My belief is that when an X-ray request is given
      11     to the radiologist, the nurse writes -- there's a
      12     portion there where it says history.          And I believe
      13     that's where they got it -- they got that information.
      14     Q.       All right.     And, now, if your counsel could
      15     find the next page 301, which I've marked as Exhibit 5.
      16              (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      17     MARKED AS EXHIBIT NO. 5 TO THE TESTIMONY OF THE WITNESS
      18     AND IS ATTACHED HERETO.)
      19     Q.       Could you tell us what that is?
      20     A.       It's another X-ray of the left knee done by One
      21     Radiology at Shawnee, date November 6th, 2017 on Mr.
      22     White.
      23     Q.       And, this has -- can you tell us what this has
      24     for history?
      25     A.       History?   Are you asking about --



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 46 of 64 Page ID #1789

                              DR. ALFONSO DAVID 9/23/2020
                                                                        Page 46


       1     Q.       Well, next to history does it state "twisting
       2     injury, pain and swelling"?
       3     A.       Yes.
       4     Q.       Do you know why it says twisting injury on this
       5     form and it didn't say twisting injury on any of the
       6     earlier radiology reports?
       7     A.       Just, like the answer that I told you, just a --
       8     a few minutes ago, that, I believe it is how the request
       9     for the X-ray was written by the nurse where they put an
      10     entry there on the history in these request for X-ray.
      11     Q.       And, by the nurse, you mean, Mr. Blake, or a
      12     nurse practitioner, or somebody else?
      13     A.       It can be Blake, or it can be a nurse, a regular
      14     nurse.
      15     Q.       Does your signature appear -- does your
      16     handwriting appear on this exhibit?
      17     A.       Yes.
      18     Q.       301?
      19     A.       Yes.
      20     Q.       Where is your handwriting?
      21     A.       The signature, the date, and I checked file.
      22     Q.       Do you recall signing any other One Radiology
      23     reports concerning Mr. White, other than 301?
      24     A.       I have to review again the chart.
      25     Q.       Okay.



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 47 of 64 Page ID #1790

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 47


       1     A.      I'm sorry.
       2     Q.      All right.      Let me ask you to look at another
       3     -- I don't -- I don't think we've done this one yet.
       4     It's page 180 -- do you need a break?
       5             MR. WALLIS: Yeah, I was gonna let you finish
       6     saying what bates number.       You're looking for it, but,
       7     yeah, now would be a good time for a break.
       8             MR. FLAXMAN:     That's fine.
       9             (Break.)
      10             (By Mr. Flaxman)
      11     Q.      Sir, let me ask you to direct your attention to
      12     what's numbered at the bottom right, 184, that I've
      13     marked as Deposition Exhibit No. 8.
      14             (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      15     MARKED AS EXHIBIT NO. 8 TO THE TESTIMONY OF THE WITNESS
      16     AND IS ATTACHED HERETO.)
      17     Q.      Could you tell us what this is?
      18     A.      This is a -- the heading is Medical Special
      19     Services Referral, a report.       This is a, initially a
      20     request to Union County Hospital physical therapy
      21     involved for home exercise program of his left knee, and
      22     I wrote there "discuss in collegial review on September
      23     9, 2015."    And I signed it.
      24     Q.      Could you --
      25     A.      And down at the bottom, not bottom, but the mid



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 48 of 64 Page ID #1791

                              DR. ALFONSO DAVID 9/23/2020
                                                                        Page 48


       1     portion under report of referral it was written by the
       2     physical therapy at Union County Hospital, their
       3     findings, and, recommendation.
       4     Q.       Well, which is -- well, at the bottom where it
       5     says facility, medical director signature, is that your
       6     handwriting?
       7     A.       Yes.
       8     Q.       At the top where it says "rationale for
       9     referral".   Is any part after that your handwriting?
      10     A.       Yes.    As I said, I added discuss in collegial
      11     review on 909-15.
      12     Q.       Do you -- do you know who wrote the material
      13     before that, physical therapy eval or home exercise
      14     program, left knee?
      15     A.       I think it is a -- a, this was written by the,
      16     by Kim Johnston, our medical records director, who
      17     usually is with me when we do our weekly collegial
      18     review discussions.
      19     Q.       Okay.    Let me ask you to look at, what's
      20     previously been marked at the bottom right as No. 185
      21     and there are two pages after that, total three pages,
      22     which I marked as deposition Exhibit No. 9.
      23              (WHEREUPON, THE ABOVE-MENTIONED DOCUMENT WAS
      24     MARKED AS EXHIBIT NO. 9 TO THE TESTIMONY OF THE WITNESS
      25     AND IS ATTACHED HERETO.)



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 49 of 64 Page ID #1792

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 49


       1     Q.      Could you tell us what this is?
       2     A.      This is Union County Hospital physical therapy
       3     evaluation on Mr. White.
       4     Q.      Have you ever seen this before, other than in
       5     preparing for this deposition?
       6     A.      I believe at the time I saw this form because I
       7     -- I signed it September 24th, 2015.
       8     Q.      And, is that your signature on the third page
       9     which what's been marked as No. 187?
      10     A.      Yes.
      11     Q.      Now, the first page, there's a table that's
      12     entitled subjective; do you see that?
      13     A.      Yes.
      14     Q.      And, there it says "profile slash CC".           Do you
      15     know what that means?
      16     A.      I think that's the same thing as subjective or
      17     history.
      18     Q.      And the material to the right of that, which
      19     starts out "PT period states", is it your understanding
      20     that that's information that Mr. White relayed to the
      21     physical therapist?
      22     A.      Yes.
      23     Q.      Do you see anything in that physical therapy
      24     evaluation that relates to this, a second injury falling
      25     on the stairs that you referred to before?



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 50 of 64 Page ID #1793

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 50


       1     A.      Regarding a second injury?
       2     Q.      Yes.
       3     A.      No, I believe this was -- there's no mention of
       4     a second injury, that I see.
       5     Q.      I did -- I'm not sure I heard you.          There is or
       6     there's not?
       7     A.      There's not.
       8     Q.      And, am I correct that collegial review approved
       9     Mr. White for one physical therapy session?
      10     A.      It's a one-time physical therapy evaluation for
      11     HEP.
      12             MR. FLAXMAN:     Okay, I have no further questions.
      13             MR. WALLIS: All right, Dr. David, I have one or
      14     two.
      15
      16                               EXAMINATION
      17     BY MR. WALLIS:
      18     Q.      Would you tell someone who maybe doesn't, hasn't
      19     performed the test or doesn't know about the test, would
      20     you describe what a Lachman's testify is?
      21     A.      A Lachman's test is a physical exam test that we
      22     -- that the orthopaedic surgeon usually performs to
      23     indicate whether there is a -- an ACL interior
      24     translation or the varus-valgus distress.
      25     Q.      Did you perform a Lachman's test on -- on Mr.



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 51 of 64 Page ID #1794

                             DR. ALFONSO DAVID 9/23/2020
                                                                         Page 51


       1     White?
       2     A.       Yeah, I if I recall in my first entry, or when I
       3     first saw him or this injury, back in 2015, I mentioned
       4     that the Lachman test was negative.
       5     Q.       And, what does a Lachman's test being negative,
       6     what does that tell a physician evaluating a patient?
       7     A.       When the Lachman's test, you demonstrate that
       8     the tibia, which is the bigger bone in the leg,
       9     that's -- that is not anteriorly when you try to put the
      10     force, pushing it anteriorly against the femur.           And,
      11     because the ACL, the anterior cruciate ligament prevents
      12     that, prevents the anterior displacement of the tibia.
      13     If the ACL is torn or there is injury there, there's no,
      14     it's not limited, it goes further forward which would
      15     indicate that it's loose or that ligament is not -- is
      16     not performing the way it should.
      17     Q.       So when you performed a Lachman's test on Mr.
      18     White in 2015, you were testing to see if you could see
      19     that movement of the tibia that would happen if the ACL
      20     was not properly keeping it in place?
      21     A.       Yes.
      22     Q.       And you found that you did not find any movement
      23     and that's what a negative test means, correct?
      24     A.       Yes.
      25     Q.       You answered several questions today about



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 52 of 64 Page ID #1795

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 52


       1     physical therapy.      Why -- why did Mr. White have
       2     physical therapy?
       3     A.      He had physical -- you're referring to 2015?
       4     Q.      Yes.
       5     A.      Cause he had other physical therapy.
       6     Q.      Let me ask you over all, why did Mr. White have
       7     physical therapy?
       8     A.      It's because that's another way of treating
       9     injuries to the ligaments, like ACL tear, or, you know.
      10     And, it's, that's -- the other form of treatment, that's
      11     what we call conservative management in contrast to
      12     having surgery, surgical management.         And, usually
      13     that's a way to treat any joint injuries first, you
      14     know, we try conservative management.
      15     Q.      When Mr. White, you said, ceased complaining
      16     about his knee in March of 2016, until late July of
      17     2017, looking back on it now, clinically, and -- let me
      18     try that again.     When a patient with a knee injury
      19     ceases complaint for over a year about that knee injury
      20     after undergoing physical therapy, does that suggest
      21     anything to you, typically, the status of that injury?
      22     A.      You mean after -- after complaining of pain then
      23     managing it conservatively and then after that he didn't
      24     have anymore complaints for over a year?
      25     Q.      Yes.



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 53 of 64 Page ID #1796

                            DR. ALFONSO DAVID 9/23/2020
                                                                        Page 53


       1     A.      It may mean that he recovered.
       2             MR. WALLIS:     Okay.    I don't have any other
       3     questions.
       4             MR. FLAXMAN:     Um, I have nothing.
       5             MR. WALLIS: I didn't ask you today, about
       6     reading and signing.      Would you prefer to read and sign
       7     or would you like to waive that right and have her
       8     finalize the transcript?
       9             THE WITNESS:     I think I can waive it.
      10                              *   *   *   *   *
      11      (Deposition concluded at 11:47 a.m., witness excused.)
      12
      13     [Signature waived.]
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25



                             ALARIS LITIGATION SERVICES
     www.alaris.us              Phone: 1.800.280.3376            Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 54 of 64 Page ID #1797

                             DR. ALFONSO DAVID 9/23/2020
                                                                        Page 54


       1                        CERTIFICATE OF REPORTER
       2
       3             I, Jill Stewart, a Certified Court Reporter (MO CCR
       4     No. 565), do hereby certify that the witness whose
       5     testimony appears in the foregoing deposition was duly
       6     sworn by me; that the testimony of said witness was duly
       7     sworn by me; that the testimony of said witness was
       8     taken by me to the best of my ability and thereafter
       9     reduced to typewriting under my direction; that I am
      10     neither counsel for, related to, nor employed by any of
      11     the parties to the action in which this deposition was
      12     taken, and further, that I am not a relative or employee
      13     of any attorney or counsel employed by the parties
      14     thereto, nor financially or otherwise interested in the
      15     outcome of the action.
      16
      17
      18                                  /s/ Jill Stewart
      19                                     Jill Stewart
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
     www.alaris.us               Phone: 1.800.280.3376           Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 55 of 64 Page ID #1798

                                   DR. ALFONSO DAVID 9/23/2020

               A          alternative 24:7   asking 9:18 12:3     41:23 42:3,16    bucket 21:16
      a.m 53:11             24:8               45:25              44:14 45:9        22:1,4 28:17
      ability 54:8        ambulates 14:9     Asprin 30:4          51:3 52:17        30:9
      able 14:10            29:23            assessment         based 19:21        business 5:20
        29:24             Anna 6:18,23         30:1,23 34:23      39:19,22,24
                          answer 10:17         37:3 38:23       basis 40:2                 C
      ABOVE-MEN...
        12:16 17:9          12:4 18:10,25    assistant 6:7      basketball 14:5    C 4:12
        20:13 32:11         19:8 31:18       assuming 42:17       34:14            call 24:7 52:11
        40:20 42:23         37:5 39:4        ATP 24:7,9         bates 11:7 17:8    called 11:1 13:6
        44:2 45:16          46:7               38:14              20:1,3,11 29:9     15:5
        47:14 48:23       answered 24:15     atrophy 29:25        47:6             Cape 3:17
      accident 26:18        25:7,12 51:25    attached 2:16      bearing 14:7       career 22:8
        27:1              answering            12:18 17:11        29:22            case 1:7 3:7 8:13
      ACL 22:19,21          33:19              20:15 23:2,3     behalf 1:14 5:10     15:16,18 17:6
        22:22,25 23:1     anterior 22:22       32:13 40:22      belief 45:10         21:23 24:8
        23:6,9 27:3         23:5 51:11,12      42:25 44:4       believe 25:21        28:7 39:3
        28:13 50:23       anteriorly 51:9      45:18 47:16        26:15 27:12,17     42:13
        51:11,13,19         51:10              48:25              33:15 35:6       cases 22:7,12
        52:9              antiinflammat...   attention 33:21      37:25 39:11,15     23:19
      ACLU 22:24            14:8               47:11              43:12,22,23      Cassiday 4:13
        23:6              anymore 35:8       attorney 8:11        45:12 46:8       cause 3:19 29:4
      action 17:18          52:24              13:17 54:13        49:6 50:3          52:5
        54:11,15          apologize 38:16    August 26:15       best 54:8          causes 29:21
      actual 41:24          38:21              26:20 27:1,4     bigger 51:8        CC 49:14
      acute 41:11         appear 11:19,21      27:10,18,21,21   BIM 30:5           CCR 4:22 54:3
      added 48:10           12:19 36:8         27:25 28:3,8     bit 33:25          ceased 52:15
      addition 17:3         41:13 43:7         35:16 37:25      black 14:4         ceases 52:19
        39:25               44:9,11 46:15      43:3,12,14,16    Blake 4:11 43:23   Center 6:21 7:5
      adjacent 7:20         46:16              44:7               44:12 46:11,13   certain 3:19
      Advised 30:3        APPEARANC...       authorization      blank 15:20,20       29:20
      affidavit 2:11        4:1                17:25            BM 14:4            Certainly 31:14
        8:12 32:7,20      appearing 4:3      authorized         body 41:11         CERTIFICATE
        33:1,3            appears 12:4         33:12            bone 21:25,25        54:1
      affiliated 6:13       17:7 43:19       Avenue 3:16          51:8             Certified 3:18
      age 5:9               54:5               4:5              bones 30:13          5:5 54:3
      ago 43:13 46:8      approve 17:19      aware 37:23        bottom 11:25       certify 54:4
      agree 26:4            31:11,20,23                           12:10 13:20      chance 29:5
                          approved 15:14            B             20:25 36:5       changes 14:12
      AGREED 5:1
      ahead 16:1            15:19 17:2       B 2:10               36:24 43:20        16:15
        19:20 37:15         18:23 19:5       back 7:1,8,13        47:12,25,25      chart 46:24
        41:8,8              24:5,6,12,23       13:3 14:18         48:4,20          checked 46:21
      al 1:8 3:8,21 5:3     25:6,11 31:17      15:23 17:6       break 20:8 47:4    Chicago 4:7
      Alaris 3:15 4:21      34:5 50:8          18:18 19:15,18     47:7,9             6:10,10 7:17,17
      Alfonso 1:13        articulating         19:18 22:10      briefly 5:24         7:20
        3:12 4:11 5:4,9     21:23              24:19 27:25        40:16            chronologically
        5:19              asked 24:15          28:16 30:15      Broadway 4:14        27:14
                            25:7,12            31:15,24 33:5    brought 12:5       claims 29:19,20


                                    ALARIS LITIGATION SERVICES
     www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 56 of 64 Page ID #1799

                                    DR. ALFONSO DAVID 9/23/2020

        34:12               34:25 52:24       course 9:16,23     definite 30:19      discussed 16:8
      clear 11:23 38:4     comprises 9:7        17:18            definitely 14:25      16:12 17:4
      clinical 6:12 7:18   concerning         Court 1:1 3:1,18     28:20 31:7          28:7
      clinically 30:16      46:23               4:20 24:18,20    degenerative        discussions
        52:17              concluded 14:17      38:12 54:3         14:12               48:18
      closed 14:13          53:11             courtesy 29:8      degree 5:23         dislocation 41:11
        34:15              confused 33:25     cruciate 22:22       8:2               displacement
      collegial 2:13,14    connection 13:3      22:23 51:11      degrees 14:10,11      51:12
        9:4,6,7,9,9,20      37:19             crutches 14:7        29:24,24,25       distress 50:24
        9:22 10:3,16       conservative         29:22 30:3         34:23             DISTRICT 1:1,2
        10:19,24 11:4       14:23 18:15         34:12,16 35:3    demonstrate           3:1,2
        13:3,25 15:15       22:11,16 23:11    CT 9:12              41:9 51:7         doctor 31:19
        15:22 16:3,8,9      24:3 52:11,14     cured 22:5         denial 13:8 17:15   document 11:10
        16:12,13,14,16     conservatively       23:9               17:17 31:22         11:16 12:5,16
        16:17,21,22,23      14:6 34:16        current 35:24      denied 13:9,9         13:5 15:4,5
        16:24,25 17:2       35:3 52:23        currently 7:10     department            17:9,16 20:13
        17:5,13,19,21      consistent         cushion 30:11,12     38:24               31:21 32:11,19
        17:24 18:4,19       26:22                                depending             36:5 40:20
        19:6 24:1,11,21    consultation               D            38:25               42:23 44:2
        25:4,6,11 31:11     9:10,11 11:4      D 2:1,10           depends 16:10         45:16 47:14
        31:23 32:2         continue 7:4       D-A-V-I-D 5:19     deposes 5:11          48:23
        33:4,7,12 34:4      30:3,5            D.O.S 20:23        deposition 1:13     documents 8:5
        34:7,8 47:22       continued 7:1,5    daily 34:17 39:1     3:12 5:4 8:6        10:19,21
        48:10,17 50:8      continues 14:9     dash 22:19           11:25 13:15       doing 19:7
      collegiate 8:25       34:18             date 12:24           20:12 25:16       Dr 1:13 3:12 5:4
        9:2,15,19          contractual 41:3    20:22,23 21:1       29:8 32:8           5:9 12:8 17:19
      colon 44:21          contrast 20:21      25:16 26:2          47:13 48:22         17:20,22,24
      column 30:2           52:11              32:19 40:25         49:5 53:11          31:22 38:10
        37:2               control 29:5        45:21 46:21         54:5,11             50:13
      combined 7:21        copies 9:12        dated 20:23        describe 50:20      dropped 43:18
      come 19:15           copy 8:9 15:7       29:16 33:15       despite 14:23       drugs 14:8
      common 22:9          corner 12:10        36:24 41:5        detailed 45:6       duly 54:5,6
        23:14,17            13:20              44:20             determined
      commonly 14:21       correct 31:9       David 1:13 3:12      28:15                      E
      company 42:13         45:3 50:8          4:11 5:4,9,19     diagnosis           E 2:1,1,10,10
      compartmental         51:23              9:19 12:8           30:20             ear 38:19
        34:20              correctional        38:10 50:13       different 34:7      earlier 43:23
      complain 35:8         6:21 7:5 22:9     day 3:13,15 16:2     44:13               46:6
        39:5,18            counsel 5:2         16:5              direct 33:21        early 41:9
      complained            20:2 28:25        December 21:7        47:11             effusion 14:14
        35:5,12,14,15       33:2 39:9          25:24 26:3,5      direction 54:9        34:21 41:11
        39:11,13,14         42:21 45:14        26:11 33:8,9      directly 28:18      electronically
      complaining           54:10,13           33:13 34:5        director 6:20         2:16
        35:11,13,19,23     County 6:18        declaration          7:2,4,8,9,10      employed 31:24
        52:15,22            20:19 47:20        33:18 34:2          48:5,16             54:10,13
      complaint 52:19       48:2 49:2         Defendants 1:9     discuss 47:22       employee 54:12
      complaints           couple 35:23        3:9 4:11 5:3        48:10             employment


                                     ALARIS LITIGATION SERVICES
     www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 57 of 64 Page ID #1800

                                      DR. ALFONSO DAVID 9/23/2020

        9:16              exhibit 2:11,11,12   films 42:4,4,9         11:21,24 12:19    grade 27:2
      Endorsed 9:12        2:12,13,13,14          42:16,18            12:22,25 13:7     graduated 5:23
      endured 14:5         2:14,15,15          finalize 53:8          13:7,8,11,13,17     6:1
      endures 14:20        11:25 12:14,17      financially 54:14      13:18,24 14:2     granted 10:15
      entertained          17:10 20:12,14      find 11:14 19:2,3      15:1,8,14,20      great 25:1
        18:17              32:9,10,12             28:25 40:17         15:23 17:7,14     guess 7:14
      entirely 23:20       40:19,21,24            40:18 42:21         17:17 41:13,19    guessing 41:17
        26:13              42:22,24 43:8          45:15 51:22         44:9 46:5
      entitled 15:2        44:1,3 45:15,17     finding 21:10          49:6 52:10                H
        37:2 49:12         46:16 47:13,15      findings 15:17       formulate 38:24     H 2:10
      entries 36:18        48:22,24               27:6 30:16        forward 15:23       H-E-P 38:10
      entry 25:21 28:1    exhibits 2:16           41:7,9 48:3         51:14             half 34:17 35:11
        28:22,24           40:16               fine 29:7 47:8       found 51:22          35:13
        33:24 34:1,9      experience           finish 37:17 47:5    four 43:15          handed 13:17
        34:11 36:13,19     22:6                finished 6:15        fracture 41:11      handle 21:16
        39:10,12 41:21    explain 9:2             7:25 34:17        free 33:18           22:1,4 28:17
        43:13 46:10        15:22 16:24         first 10:15 17:16    front 11:16 13:8     30:9
        51:2               21:19                  18:19,23 19:5       19:23 20:3        handwriting
      ER 42:12            explained 17:1          21:15 22:10,10      29:2,6 32:7        36:8,11,17,20
      especially 22:8     extend 14:10            27:15,18 33:17      36:5               36:21 37:1
      established 9:6      27:25 29:23            34:8 35:12        full 6:22 7:5,5      41:13,15 43:7
      et 1:8 3:8,20 5:3   extension               43:11 44:13         22:18 27:2         43:19,21 44:9
      eval 48:13           34:22                  49:11 51:2,3        34:22              46:16,20 48:6
      evaluating 51:6     extra 40:18             52:13             fully 27:25          48:9
      evaluation 2:15      42:11               five 25:21 30:4      further 17:3        happen 37:12
        27:7 43:5                              Flaxman 2:5            50:12 51:14        37:18,22 51:19
        49:3,24 50:10             F               4:3,4 5:14 11:9     54:12             happened 20:1
      exact 10:6          F 2:1,10                11:13,17 12:6,9                        37:25 42:9
      exactly 23:19       facility 22:9           20:7,9 24:18              G           happening 38:6
      exam 34:11,21          42:8,17 48:5         24:25 29:3,7      generally 16:3      happens 42:14
        50:21             fall 26:22              29:11,13 47:8     Girardeau 3:17      heading 47:18
      examination         falling 49:24           47:10 50:12       give 5:24 7:14      Health 1:8 3:8
        5:13 27:21        far 37:7                53:4                13:22 24:6         3:20 5:3 9:7
        30:17,22          Feel 33:18           flex 14:10 29:25       29:4,21 36:4      hear 23:15
        50:16             feet 12:7            follow 23:22,25      given 39:9           37:21 39:6
      examinations        fell 26:15 35:18        36:19               45:10             heard 37:8
        30:17                35:22 38:3        Follow-Up            giving 29:9          50:5
      examined 3:13       fellow 6:9              29:18             go 16:1 19:6,20     hearing 38:17
        5:10 27:15        fellowship 6:12      followed 23:24         20:5 37:15         38:19,21 39:5
      exams 27:7             7:19              following 24:11        40:16 41:8,8      help 6:24 11:11
      excuse 22:25        femoral 21:25           24:14,22,24         44:14             HEP 38:9,10,13
        25:14 43:18       femur 23:3              25:5              goal 30:6            38:15,16,22
      excused 53:11          51:10             force 51:10          goes 51:14           50:11
      exercise 38:22      file 42:18 46:21     foregoing 54:5       gonna 18:9 31:9     HERETO 12:18
        38:25 47:21       filed 11:10          forenoon 3:15          41:7 47:5          17:11 20:15
        48:13             fill 13:9               3:15              good 5:15 11:9       32:13 40:22
      exercises 39:2      filled 13:18         form 11:1,2,2,19       47:7               42:25 44:4


                                      ALARIS LITIGATION SERVICES
     www.alaris.us                       Phone: 1.800.280.3376                          Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 58 of 64 Page ID #1801

                                   DR. ALFONSO DAVID 9/23/2020

        45:18 47:16         30:23 34:3         47:21            48:14 52:16,18       30:15,18,21,24
        48:25               50:23 51:15      involves 22:7      52:19                30:25 31:5,8
      high 27:2           indicated 25:25    involving 37:13   Knf@kenlaw.c...       34:13,24 51:11
      high-grade          indicates 34:11      37:15            4:9                  51:15
        22:18             indicating 9:13                      know 8:18 10:6     ligaments 23:1
      Hines 6:13,14         28:18                      J        16:14 24:4           23:21 52:9
        7:20,21           indication 32:18   Jill 3:17 4:21 5:5 38:20 41:15       limitation 34:22
      hired 6:17,20       indirectly 30:19     54:3,18,19       42:9,14 43:15     limited 34:22
        6:23              information 13:2   Johnston 48:16     43:19 45:5,7         44:16 45:2,8
      history 5:25          17:7 45:13       joint 20:20        46:4 48:12           51:14
        30:17 34:13         49:20              21:23 23:2       49:15 50:19       limp 14:9 29:23
        44:15,21,24       initial 14:23        34:20 41:10      52:9,14           line 44:20
        45:2,6,12,24        17:17 18:15        52:13                              Litigation 3:16
        45:25 46:1,10       33:5 35:2,21     July 35:9,9,14               L          4:21
        49:17               38:23              39:14,18 41:5    Lachman 29:25 little 7:7
      home 38:22,24       initially 35:15      41:20 43:14,16      51:4           LLP 4:13
        39:2 47:21          47:19              44:14,20,22      Lachman's         long 5:22 39:4
        48:13             Injured 34:13        44:23 52:16         50:20,21,25    look 8:12 20:10
      hospital 6:4,14     injuries 22:7      June 25:24            51:5,7,17         29:14 36:21
        6:18 7:21,22        23:15 24:3         26:6,10 27:16 large 21:16 22:1        43:25 47:2
        7:22 20:20          52:9,13            34:14 35:2          22:4 30:9         48:19
        47:20 48:2        injury 18:14         37:6,6,8,10,12 late 52:16          looked 8:5,8
        49:2                24:12,14,22        37:18,23 38:6 lawful 5:9              45:1
      hours 3:14            24:24 25:5,17      38:6             left 6:6,6,8      looking 36:5
      housing 26:16         25:20,25                               11:25 14:5,10     44:16 47:6
                                                       K           14:14,18 15:20
      huh 11:11             26:6,10,18                                               52:17
      hundred 10:12         28:13 30:2       keeping 51:20         17:18 18:14    looks 8:19,23
        30:4                34:13,24 35:2    Ken 11:8 29:1         20:21 25:25    loose 51:15
                            35:17,17,21,22   Kenneth 4:3,4         29:18,19 30:1 lost 38:19
                I           37:6,7,19,24     Kim 48:16             30:5 34:19,21 Louis 4:16,23
      I.D 32:9              38:1 46:2,4,5    knee 14:5,9,15        34:23,24 35:5 lower 20:20
      Illinois 1:2 3:2      49:24 50:1,4       14:18,20,22         35:8,11,15,20  Loyola 6:12 7:19
         4:7 6:10,13,14     51:3,13 52:18      17:18 18:5,14       38:19 39:11,13
         6:16,18,21,23      52:19,21           20:21 21:24         39:16 40:10,12          M
         7:17,19          instance 25:4        22:7 23:2,15        41:4 43:2 44:6 M 2:1
      images 42:10          25:10              24:3,11,22          45:20 47:21    M.D 29:17 36:16
      Impression          interested           25:5,25 26:6        48:14          mailed 42:12,15
         14:14              54:14              26:10 27:25      leg 14:10 29:23 maintaining
      improve 18:16       interior 50:23       29:18,20,21         29:25 51:8        6:22
         23:11            intermittently       30:1,5 34:13     legible 11:9      male 14:4
      improvement           38:8               34:19,21,23      let's 20:5 27:14 manage 22:8
         14:8             internal 6:3         34:24 35:5,8        37:17          management
      inability 20:17     interpretation       35:11,15,20      Lexington 3:16       9:5 14:23
      incident 26:20        44:8               39:6,11,13,16    ligament 14:15       18:15 22:11,16
         27:1,9,16        interrupt 41:6       39:18 41:4,10       14:24 18:16       23:11 30:18
      indefinite 28:18    intra 29:20          43:2 44:6           22:23 28:23       52:11,12,14
      indicate 30:18      involved 37:19       45:20 47:21         30:2,7,10,12   managing


                                    ALARIS LITIGATION SERVICES
     www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 59 of 64 Page ID #1802

                                  DR. ALFONSO DAVID 9/23/2020

       52:23              47:18 48:5,16      14:25 15:16       47:6                31:14 32:18
      Manila 8:3         medicine 6:3        17:18 18:1,19    numbered             33:20 37:22
      March 35:6         meeting 15:24       18:20,22 19:14    47:12               38:2 42:1
       39:12,18 52:16    meniscus 21:16      19:18 20:20      numbers 20:11        44:19,23,23
      mark 14:15          21:20,21,22        24:11,12,22       36:4                46:25 48:19
      marked 11:24        22:4 23:10,15      25:6,6 26:3      nurse 9:9 16:22      50:12 53:2
       12:14,17 13:25     23:20 26:23        28:16 30:5,14     26:16 28:4,7      old 14:4
       17:10 20:11,12     28:11,17 30:10     30:20 31:7,10     35:14,18          once 15:14,17
       20:14 32:8,9       30:11              31:15,20 33:4     36:20,25          one-time 50:10
       32:12 40:19,21    mention 50:3        33:6,7,9,12       41:17 45:11       one-year 6:9
       42:22,24 43:8     mentioned 13:6      34:4,5,12 36:2    46:9,11,12,13     open 14:12
       44:1,3 45:15,17    41:21 43:11        36:3              46:14               34:14
       47:13,15           51:3              MRI's 9:13 10:3   nurses 36:12       opposite 30:2
       48:20,22,24       mentioning          10:15 19:4       NWB 14:6           order 28:2
       49:9               39:7              muscle 29:25                         ordered 28:4
      material 48:12     Michigan 4:5                                   O        original 25:17
       49:18             mid 47:25                   N         O 2:1,1,10 29:22    25:20 26:6
      matter 3:19        mid-level 6:24     N 2:1,1,1,10 4:3,4 OA 14:13          orthopaedic
      Maywood 6:12       middle 15:1        name 5:17,18       object 18:9         50:22
       7:19              milligram 30:4      7:14 8:11 13:11   Objection 24:15 osteoarthritis
      MD 21:1 41:16      minimal 14:12      native 8:1           25:7              14:13 34:20
      mean 15:20          41:9              near 22:18         objective 29:23     34:23 41:10
       35:12 37:6        minute 43:18       need 36:2 47:4       34:21           outcome 54:15
       42:4 46:11        minutes 43:13      needs 34:12        obliterated 11:15 outside 9:11 11:3
       52:22 53:1         46:8              negative 30:1      obtained 8:2
      means 21:19        Mischaracteri...    51:4,5,23         occupation                P
       30:16 49:15        18:10             neither 54:10        5:20            P 30:3
       51:23             mishear 37:9       never 31:8         occurred 25:17 p.m 29:17
      medial 21:16,20    Missouri 3:17,19   North 4:14,22        35:22 37:7      page 2:4 11:10
       21:21,22 22:4      4:16,22,23        note 36:14         occurrence 7:6      13:22 22:17
       23:15,20          misunderstood      noted 36:24        occurs 10:20        32:9,14 33:22
       26:23 28:10        40:3              notes 33:24        October 25:24       36:4,12,24
       28:17 30:10       MO 54:3             34:15 35:25         34:18             40:18,23 41:19
      medical 5:23       moment 13:22        39:13 41:21       offender 9:5        42:21 43:7,19
       6:5,20 7:2,4,6    month 25:19         43:18             official 42:6       43:25 44:14,17
       7:7,8,9,10,25     months 24:13       notice 39:10         44:8              44:19,24 45:1
       8:2,9,17,21,24     24:23 25:5        noticed 26:14      oh 7:24 12:13       45:15 47:4
       10:23 11:1 13:6    34:17 35:4        November 6:17        15:6 25:14,14     49:8,11
       13:13,14 15:10    morning 5:15,16     34:1,1,2,10,18      36:12 40:2      pages 48:21,21
       16:7 17:15         16:6               35:25 45:21       okay 7:13,23      pain 14:9,22
       18:13 19:21       motion 44:17       NSAID 14:7           8:18 10:14        29:19 34:19
       22:8 25:15,23      45:2,9             34:16 35:4          11:18,23 12:10    35:5,8,16
       26:9,12,14        movement           number 10:6          12:14 13:24       39:6,15,18
       27:20 28:21        29:20 51:19        11:7 12:11,11,13    14:17 15:7        44:15,16,21,24
       29:6 31:21         51:22              12:15 13:19         19:23 20:25       45:2 46:2
       35:1 39:8,20      MR182 11:15         17:7 33:20          21:13,15 25:14    52:22
       39:25 40:8        MRI 2:15 14:18      34:2 36:6           27:24 29:3      paragraph


                                   ALARIS LITIGATION SERVICES
     www.alaris.us                    Phone: 1.800.280.3376                      Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 60 of 64 Page ID #1803

                                  DR. ALFONSO DAVID 9/23/2020

       33:21               5:22 6:18 9:8     presented 15:15    purpose 23:4        8:24 10:1,7,14
      parentheses          16:21,22 32:3       17:16 31:17      pushing 51:10       16:2 17:5,13,14
       14:13,14 34:14      51:6              presenter 18:20    put 46:9 51:9       18:2,22,25
       34:15             picture 8:22          18:23            putting 29:1,6      19:21 25:8,13
      part 19:10 21:15   place 51:20         presenting                             25:19 27:12,19
       48:9              Plaintiff 1:6,14      19:15                    Q           27:24 28:6,21
      partial 22:18        3:5 4:2 5:2,10    prevent 23:5       question 8:4        32:1,16,17 35:1
       27:2              plan 24:7,8         prevents 51:11       10:22 11:9        38:6 39:4,7
      particular 24:8      30:3                51:12              14:15 18:25       40:7 41:19
      parties 54:11,13   playing 14:5,21     previous 18:10       19:8 24:16,19     43:10 46:22
      patient 18:12        34:14             previously 11:24     25:1 31:12        51:2
       27:7 38:25        please 5:18           13:5,25 20:10      37:17 41:25     recalling 18:13
       43:12 51:6          24:17,19 26:2       48:20            questions 2:5,6 receive 14:18
       52:18               29:15 44:18       prior 16:4           5:14 17:3         31:10,15
      PC 4:4             point 31:4,5        prison 23:14         50:12 51:25     recognize 8:20
      pending 3:19         37:5              private 6:4,19       53:3            recollection
      penitentiary       pointing 12:3         6:23,24 7:1,3    quite 22:9          8:16 10:18
       40:10,13          points 18:14        probably 36:2        23:19 24:16       26:13 27:21
      perfectly 25:1     policies 23:24      problems 38:17       35:20           recommendat...
       29:7              policy 23:22          38:20                                48:3
                                                                        R
      perform 50:25        24:2,4            procedure 11:3                       record 9:18
      performed 19:14    pop 29:21             15:16,21 23:25   radiologist         11:24 20:5
       50:19 51:17       portion 45:12         24:2,5             15:19 41:3        27:13 28:22
      performing           48:1              procedures 9:11      42:7,12 45:11     35:7
       51:16             position 32:1         23:24            radiology 20:18 records 8:9,17
      performs 50:22     possibility 14:23   process 9:4          20:19 36:13,14    8:21,24 10:23
      period 24:13,14      18:16 31:2          15:23              41:2 42:13,15     13:14 18:13
       24:23,24          possible 18:2,6     produced 3:13        43:5 44:7,15      19:21 25:15,23
       49:19               19:1                5:10               44:20 45:5,21     26:9,12,14,21
      persisted 35:5     post-graduate       professional         46:6,22           26:25 27:11,17
      persistent 14:22     6:15                5:24             range 44:16         27:20 29:2
      personal 7:6       practice 6:4,19     professor 6:7        45:2,8            35:1 39:8,20
       8:15                6:23,25 7:1,3     profile 49:14      rationale 14:3      40:1,8 48:16
      personally 12:5      41:23             program 7:21         48:8            recovered 53:1
      Philippines 8:1    practitioner          38:22,25         rays 42:19        recurred 34:25
       8:3                 6:24 28:5,7         47:21 48:14      read 10:23 12:11 recurrence
      physical 20:17       41:18 46:12       progress 33:24       13:19 14:2        35:21
       22:5,13 23:9      preceding 16:7        39:13 41:21        18:13 21:15     reduced 54:9
       23:11 24:9        prefer 53:6         properly 51:20       22:18 24:18     refer 17:14 27:11
       27:7 34:17        prepare 8:5         proposed 17:17       33:9,18 41:7      27:12 28:24
       38:24 39:2        prepared 33:1       provided 8:9,11      43:12 53:6        34:10 37:5,8
       47:20 48:2,13     preparing 49:5        8:22             reading 28:1,21     40:7
       49:2,21,23        present 9:4         provider 11:2        53:6            reference 8:25
       50:9,10,21          16:23               15:18 26:17      reason 9:13         37:23 43:13
       52:1,2,3,5,7      presentation        providing 17:5       31:9 36:3       referral 2:13,14
       52:20               14:22 18:12       proximal 23:3        38:20             8:25 10:24
      physician 5:21       35:24             PT 2:14,15 49:19   recall 8:10,18,23   13:8,13 14:3

                                    ALARIS LITIGATION SERVICES
     www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 61 of 64 Page ID #1804

                                   DR. ALFONSO DAVID 9/23/2020

        16:12,21,23       reports 46:6,23     reviewed 13:15      save 32:21           40:12 41:12
        17:4,15,17 18:3   request 9:13,14       19:22 21:9        saw 8:19 10:23       49:4
        18:4,19 24:9        9:15,22 10:16       25:11,15 26:21      13:16 26:18      send 42:16
        24:10,21 47:19      10:24 11:2,3        34:13 39:8,10       27:18 33:23      sensation 35:16
        48:1,9              13:7,9 15:15      reviewer 9:8,9        33:24 34:1         39:15
      referrals 19:4        16:4 18:22,24       9:9 11:4 16:8       35:25 40:6       sent 41:24 42:2
      referred 13:12        24:5,12,22          16:13,14,21,22      41:22 43:11        42:7 43:5
        26:17 31:22         25:4,11 31:11       17:3,5,13 32:2      49:6 51:3        sentence 22:17
        33:3 34:16          33:6,7,11,17      reviewers 16:9      saying 47:6        September 1:17
        49:25               34:4,4,7,8          16:17             says 5:11 21:16      3:14 11:25 13:4
      referring 24:1        36:2 45:10        reviewing 19:17       22:18 29:17        14:19 15:12,24
        33:23 52:3          46:8,10 47:20       26:12 27:17         36:14,19,23        17:6 18:18
      refers 42:1         requested             35:1,7 43:10        40:18 44:15,16     28:22 29:16
      Regarding 50:1        18:20 36:3        revise 19:19          44:20,21,24        30:6,15,22
      regular 28:20       requesting          Revision 17:15        45:2,12 46:4       31:4,10,15
        46:13               25:5              Rich 17:19,20         48:5,8 49:14       33:15,16,24
      rejected 33:6       requests 9:5,10       17:22,25          scan 9:12            41:22 43:12
      related 54:10         10:2,15 16:6        31:22             Schade 4:13          47:22 49:7
      relates 49:24       research 6:9        Richard 1:5 3:4     scheduled 15:16    service 17:15
      relating 15:11      residency 6:3,9       3:20 5:2,11         15:17              20:23 31:22
      relative 54:12        7:18                13:3 15:11        school 6:6         services 3:16
      relayed 49:20       respond 18:11       right 11:18 12:12   screen 11:5,13       4:21 13:13
      remember 19:17        22:12               20:25 23:16         12:6               15:10 16:7
      repaired 22:2       response 22:16        29:9 32:3         second 20:6          47:19
        23:7                30:18               34:13 37:8          33:3,8 34:7      session 17:1
      repeat 24:17        rest 36:16,20         39:6 43:20          35:17,22 38:1      50:9
        26:2 31:12        Result 2:14           43:25 45:14         49:24 50:1,4     set 16:5
        34:19 41:25       resulted 27:2         47:2,12 48:20     section 15:2,5     sets 39:1
        44:18             resulting 26:22       49:18 50:13         15:12 21:10      share 11:5
      repetitions 39:1    retired 7:7           53:7              see 11:15 12:15    sharing 11:14
      rephrase 10:22      review 2:13,14      right-hand 12:10      13:14 15:2         12:6
        25:2                8:25 9:3,4,6        13:20 36:6          20:16 21:1,10    Shawnee 6:21
      report 15:2,11,13     9:16,19,23        rooms 34:11           21:17 22:19        6:25 7:2,4,9,11
        18:3 19:15,17       10:3,16,19,20     rule 28:23 30:2       23:14,19 25:16     16:5 19:5,15
        19:25 20:19,21      10:24 13:3,25       30:6,14,21,23       25:21,23 26:9      23:23 39:3
        20:22 21:6          15:15,22 16:3       30:25 31:3,5        26:20,25           41:3,4 42:19
        33:9 40:18          16:12,16,23,24    ruled 30:24           27:9 28:25         43:5 44:7
        41:1,2,22,24        16:25 17:19,21      31:8                32:18 40:9,11      45:21
        42:1,2,7 43:2       17:24 18:4,19     Rwallis@cassi...      40:17 42:18      shorthand 5:5,5
        43:10,16,16         19:6 21:1,6         4:17                44:17,24         show 14:12,25
        44:15 47:19         24:1,11,21 25:4   RYAN 4:12             49:12,23 50:4      28:10,13
        48:1                25:6 31:11,23                           51:18,18         showed 31:7
      reported 35:18        33:4,7,12 34:7            S           seeing 8:25        shown 30:20
      Reporter 3:18         34:8 39:19,25     S 2:10 29:18          41:19 43:22      Sickle 29:17
        4:20 5:6            41:16 46:24         34:11             seen 15:10           36:16
        24:18,20            47:22 48:11,18    s/ 54:18              20:18 23:13      sides 29:20
        38:12 54:1,3        50:8              Santo 6:2 8:3         26:14,16 38:8    sign 53:6

                                     ALARIS LITIGATION SERVICES
     www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 62 of 64 Page ID #1805

                                    DR. ALFONSO DAVID 9/23/2020

      signature 5:7       space 15:18,20       subjective/obj...          T            17:10 20:14
        11:18,21 12:19    special 9:12           37:2              T 2:1,10            32:12 38:5
        12:22,24 21:1       15:10 16:7         subluxation         table 49:11         39:17 40:21
        21:4 32:14,22       17:15 31:22          23:5              tablet 30:4         42:24 44:3
        43:22,24            47:18              submission          take 7:1 22:10      45:17 47:15
        44:12 46:15,21    specialist 9:11        33:4                22:14,15          48:24 54:5,6
        48:5 49:8         Specialty 11:1       submit 9:13         taken 1:14 5:4      54:7
        53:13               13:6,13              10:19,21 13:2,7     14:11 42:11,19  testing  51:18
      signed 15:23        specifically 16:2      16:4 33:11          43:3,3,4,14     text 12:4
        32:16,19            18:2                 34:3                54:8,12         thank 8:4 29:8
        36:24 47:23       spell 5:17           submitted 8:12      talked 7:13         29:11 40:4,15
        49:7              sports 14:21           9:15,22 10:2      talking 9:19,21   therapist 49:21
      signing 46:22       sprain 14:15,24        10:16 13:24         37:20,24        therapy 22:5,13
        53:6              St 4:16,23             18:3 19:6           38:18             23:9,12 24:9
      signs 28:18         stabilizes 23:1      subsequent          taught 6:5          34:17 38:24
        36:18             staff 6:17             25:25             tear 14:15,24       39:2 47:20
      simply 19:10        stairs 26:15         subsequently          18:5,8,16 21:16   48:2,13 49:2
      sir 5:15,20 47:11     35:18,22             26:17               21:20 22:1,4      49:23 50:9,10
      sit 8:15 24:10        49:25              substance             26:22 27:2        52:1,2,5,7,20
        24:20 25:3        stamp 21:1             21:22               28:10,17,19,20  thereto   54:14
        27:19 28:6        stamped 21:1         suburb 7:20           28:23 30:2,7    thickness   22:19
      site 16:4 39:3        29:17              suggest 52:20         30:9,10,15,19     27:2
      six 25:21           standard 14:8        Suite 3:16 4:6        30:21,24,25     thing  9:21 22:10
      slash 20:21         stands 14:4,6,13       4:15                31:6,8 52:9       49:16
        22:18 49:14         22:22 29:19        supervised          tearing 22:19     think  9:19 13:6
      Slight 34:22          29:22 30:1,3         34:18 35:4          22:24 23:6        23:13  24:10,21
      small 14:14           38:22              supervisor 32:5     technician          25:3,10,22
        34:20 41:10       start 17:1 37:17     sure 6:1 10:13        36:13 42:12       26:24 31:21
      sold 7:3            started 6:19           13:16 17:23       technological       33:8 37:10,10
      solo 6:19           starts 49:19           20:7 21:11          20:17             38:4 41:17
      somebody            state 3:18 5:17        23:19 29:12,16    tell 8:8 13:11      43:11 44:12
        14:20 21:11         46:1                 35:20 41:18         14:17 18:7        47:3 48:15
        46:12             statement 37:21        42:16 50:5          20:18 22:21       49:16 53:9
      sorry 7:24 8:1,10   states 1:1 3:1 6:8   surfaces 21:23        29:14 31:14,17  thinks  34:12
        9:21 11:14,20       49:19                21:24               34:6 38:13      third 49:8
        12:2 13:10        status 52:21         surgeon 50:22         40:23 43:1      thought 29:4
        16:19 19:13       Stewart 3:17         surgery 23:7          44:5 45:19,23     36:1,1 38:5
        24:6 31:13          4:21 5:5 54:3        52:12               47:17 49:1      three  24:13,23
        33:10,25            54:18,19           surgical 52:12        50:18 51:6        25:5  48:21
        36:18 37:16       stipulate 32:20      surgically 22:2     test 29:25        three-month
        38:16 39:23         32:23              suspect 18:4          50:19,19,21,21    24:13,24
        41:6,25 47:1      STIPULATED           suspected 18:7        50:25 51:4,5    three-year 6:3
      Sources 1:8 3:8       5:1                swelling 34:22        51:7,17,23      tibia 23:4,5 51:8
        3:20 5:3 9:7      stop 11:13             46:2              testified 38:5      51:12,19
      South 4:5           street 4:22 8:19     sworn 3:13 5:10     testify 50:20     tibial 21:25
      southern 1:2 3:2    subjective             54:6,7            testimony 12:17 time 6:5,22,22
        6:16                29:19 49:12,16                                             7:2,5,5 10:15

                                     ALARIS LITIGATION SERVICES
     www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 63 of 64 Page ID #1806

                                   DR. ALFONSO DAVID 9/23/2020

         16:18,19,20      two 16:17 24:12    usually 14:20       45:1 47:3         word 38:10
         18:19,22,23        24:23 30:5        16:5,19 22:11     wearing 30:4       work 9:23
         19:5 26:18         34:17 35:4        24:4 38:23        Wednesday           23:23
         27:8,15,18         41:4,9 42:1,2     48:17 50:22        16:6              worked 6:22
         28:1 32:21         43:14,16 44:13    52:12             week 16:4,8         6:25 23:23
         33:2 35:12         48:21 50:14                         weekly 16:3        working 7:2,4
         40:6 41:18       two-year 6:11              V           48:17              9:3 11:6 12:6
         43:14 47:7         7:18             VA 6:13 7:21,21    weeks 30:5          19:4
         49:6             typewriting 5:6      7:22             weight 14:7        write 12:21,21
      times 9:25 10:5       54:9             varies 16:10        29:22 30:4        writes 45:11
      tingling 35:16      typically 52:21      25:8,9           welcome 40:5       writing 15:7,12
         39:15                               varus-valgus       went 6:4 15:23      36:10
      title 6:7                   U            50:24            Wexford 1:8 3:8    written 15:17
      today 8:15          uh 13:7 33:15      verify 19:11        3:20 5:3 9:3,6     17:4 26:13
         24:10,20 25:3    um 6:1 11:15       Vienna 6:21         9:16,23 23:22      46:9 48:1,15
         28:6 37:24        14:15 17:1,14     views 41:5,9        23:24 31:24       wrote 12:24
         51:25 53:5        20:1,1 28:10        42:1,2 43:15     When's 40:6         14:2 17:16
      told 46:7            31:12 53:4          43:16            White 1:5 3:4       18:17 28:22
      Tomas 6:2 8:3       unable 27:24       visit 28:2          3:20 5:2,11        29:18 31:21,22
      top 32:9 36:12       29:23             vital 36:18         8:10,16,20,23      35:25 47:22
         48:8             unchanged          vs 1:7 3:7,20       10:25 13:3,18      48:12
      torn 23:9,15         34:19                                 14:18 15:11
                          undergoing                W                                       X
         51:13                                                   19:18 20:20
      total 38:19          52:20             waive 53:7,9        26:1,14 27:9      X 2:1,1,10,10
         48:21            underline 21:15    waived 5:7          27:16,24          X-Ray 2:11,12,12
      training 6:15,15    underlined          53:13              28:16 31:1,6,10     2:13 28:4,10
      transcribed 5:6      22:17             WALLIS 2:6          31:15 37:19,22      28:13,20
      transcript 53:8     underlines          4:12 9:18 11:7     39:5,17 40:6,9      29:18 34:19
      transferred 6:16     21:10              11:12 12:3,7,12    41:4 45:8,22        36:19 40:25
      translation         understand          18:9 20:5          46:23 49:3,20       41:1,2,4,22
         50:24             24:16 25:9         24:15 25:7,12      50:9 51:1,18        42:1,2,6,11,18
      treat 52:13         understanding       29:1,4,9,12        52:1,6,15           43:2,4 44:6,8
      treated 14:6         49:19              32:22,25          White's 17:6         44:19 45:10
         35:3             Unfortunately       33:18 37:7         18:5 25:15          45:20 46:9,10
      treating 34:15       27:23              38:4,10 40:12      28:7              x-rays 9:12,12
         52:8             Union 6:18          43:21 47:5        witness 3:12 5:7     14:11 28:2
      treatment 24:3       20:19 47:20        50:13,17 53:2      12:17 17:10         41:24 42:19
         24:7 52:10        48:2 49:2          53:5               20:14 32:12         43:14
      tricompartme...     unit 26:16         want 11:3 16:24     40:21 42:24
                          United 1:1 3:1      28:23 29:5                                  Y
         41:10                                                   44:3 45:17
      trouble 38:18        6:8                40:16 41:6         47:15 48:24       yeah 10:22
      try 22:11 34:20     university 6:2,4   way 19:2,10         53:9,11 54:4,6     12:13 13:17,19
         51:9 52:14,18     6:8,10,12 7:13     28:15 30:14        54:7               16:1 24:6
      trying 11:5 17:25    7:15,17,19 8:3     51:16 52:8,13     Woods 4:11          26:12 28:21
         19:3 38:4        unshare 11:13      we'll 40:17         44:11              28:25 29:7
      twisting 46:1,4     use 13:17          we're 44:16        Woods' 43:23        32:25 37:10
         46:5             uses 11:2          we've 37:19         44:12              37:15 39:8


                                    ALARIS LITIGATION SERVICES
     www.alaris.us                     Phone: 1.800.280.3376                       Fax: 314.644.1334
Case 3:18-cv-00165-MAB Document 114-6 Filed 12/14/20 Page 64 of 64 Page ID #1807

                                  DR. ALFONSO DAVID 9/23/2020

       44:14 47:5,7        34:23 47:4         37:18,23 38:6    33-year-old         30:6,15,22
       51:2              182 11:10            38:7 39:12,18     14:4               41:20
      year 6:10 7:7,16   183 17:8 20:3        52:16
       14:4 25:19        184 47:12           2017 19:18                4                  9
       35:9,10 39:6      185 48:20            20:24 21:7       4 2:12 44:1,3      9 2:15 41:22
       52:19,24          187 49:9             25:24 26:3,5     40 2:11              47:23 48:22
      years 16:14        188 20:3,4,11        26:11,15,20      42 2:12              48:24
       22:14,15 35:11      22:17              27:1,4,10 33:9   43 2:12            90 29:25
       35:14,24          189 20:4,11          34:2,5,10,25     45 2:13            909-15 48:11
                         19 26:3,5            35:7,9,14,17     47 2:14            942 11:10
            Z            1970's 7:23          36:1 37:25       48 2:15
      Zoom 4:3           1974 5:23 6:1,2      39:14,19 44:7
                                                                       5
                         1983 6:6,11 7:16     45:6,21 52:17
             0                                                 5 2:5,13 33:22
                         1984 6:11           2020 1:17 3:14
      0054 29:10         1986 6:15,17         12:1               45:15,17
      0056 29:10         1994 6:20           21 44:7           528 32:10
      0182 12:13         19th 34:5           23 1:17           54 2:6
      0183 13:21,25                          23rd 3:13         565 4:22 54:4
                                 2           24 12:1
               1                                                       6
                         2 2:11 40:19,21     24th 49:7
      1 2:11 32:9,12       40:24                               6 2:13 11:25
                                             26 27:16 35:2
      1:30 29:17         20 2:15 33:21                           12:14,17
                                             260 11:10
      10 10:10 20:12       34:2 35:2                           6-26-15 14:5
                                             26th 26:6 34:14
        20:14            200 4:5                               60 14:11
                                             27 43:3
      10- 2:15           2000 35:6                             60604 4:7
                                             27th 21:7
      10:00 3:14         2002 7:3                              63101 4:23
                                             28th 43:16
      100 4:14           2005 7:6                              63102 4:16
                                             298 40:18,23
      104 36:7,8,10,12   201 4:6                               6th 41:5 43:16
                                              41:19 44:14,19
        36:24            2015 13:4 14:19                         44:22,23
                                              44:24
      105 36:7,21,24       15:12,24 17:6                         45:21
                                             299 42:21 43:7
      11/17/17 2:13        18:18 25:22        43:20                    7
      11:47 3:15 53:11     25:24 26:7,10     29th 26:11        7 2:14 17:10
      11th 4:22            26:19 27:16,18
      12 2:13                                        3         7-6-15 14:11
                           27:22,25 28:3
      12-19 20:23                                              7/6/15 2:11
                           28:8,16,22        3 2:12 42:22,24
      12/19/17 2:15                                            70's 7:14
                           29:16 30:6,15       43:8
      13 28:3                                                  711 4:22
                           30:22 31:10,16    30 12:7
      13th 28:8                                                7th 44:14,20
                           31:24 33:16       300 3:16 43:25
      1580 4:15            34:14,18 35:2       44:17 45:2              8
      16 34:1 36:1         37:6,11,11 41:5   301 45:15 46:18
        37:11                                                  8 2:14 31:4
                           41:20,22,23         46:23             33:16 47:13,15
      160 14:10 29:24      42:3 43:3         3095 3:16
      16th 34:2,10                                             8-13-15 34:15
                           44:20,22          312.427.3200      8-27-15 14:12
      17 2:14              45:6,9 47:23        4:8
      18-cv-00165 1:7                                          8/21/17 2:12
                           49:7 51:3,18      314.241.1377      8/28/15 2:12
        3:7                52:3                4:16
      180 29:24                                                84 7:16
                         2016 37:6,8,12      32 2:11           8th 28:22 29:16

                                    ALARIS LITIGATION SERVICES
     www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
